Exhibit 10.22

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of May 5, 2005 (this “Agreement”), is
entered into by and among Halex Corporation, a California corporation (“Halex”),
Roberts Capitol, Inc., a Florida corporation (“Roberts”), Roberts Consolidated
Industries, Inc., a Delaware corporation (“RCI”, and together with Roberts, the
“Roberts Group”), and, solely for the purposes of Article VII, Section 8.1 and
Section 8.25 of this Agreement, Q.E.P. Co., Inc., a Delaware corporation
(“QEP”).

 

BACKGROUND

 

On December 30, 2004, Halex purchased all or substantially all of the assets
owned by Capitol USA, LLC (“Capitol USA”). Prior to the sale, Capitol USA was in
the business of manufacturing, selling, distributing and marketing carpet tack
strip, plywood underlayment, seaming and binding tape, flooring adhesives,
adhesive spray systems, wall base, metal and rubber flooring trim, synthetic
carpet padding and non-skid PVC padding products (the “Capitol Original
Business”) for 10 years. Halex is divesting certain areas of the Capitol
Original Business including the business of manufacturing, selling, distributing
and marketing of flooring adhesives and adhesive spray systems (the “Capitol
Adhesives Business”). Roberts desires to acquire the Capitol Adhesives Business.

 

RCI, Robert’s sole shareholder, was engaged in the manufacture, sale,
distribution and marketing of seaming and binding tape (the “Roberts Tape
Business”). Immediately prior to the Closing, RCI conveyed all of the Halex
Acquired Assets relating to the Roberts Tape Business to Roberts. Roberts
desires to sell and Halex desires to acquire the Halex Acquired Assets.

 

The respective Boards of Directors of Halex and RCI and Roberts have each deemed
it advisable and in the best interests of their respective companies and
stockholders to enter into this Agreement, pursuant to which Roberts will
acquire substantially all of the assets related to the Capitol Adhesives
Business, and Halex will acquire substantially all of the assets related to the
Roberts Tape Business, all subject to the terms and conditions contained in this
Agreement.

 

AGREEMENT

 

In consideration of the mutual representations, warranties and covenants
contained herein, and upon and subject to the terms and the conditions
hereinafter set forth, the Parties do hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms have the meanings specified in
this Article I. All definitions of singular terms are deemed to include the
definition of the plural of that same term. All definitions of plural terms are
deemed to include the definition of the singular of the same term.



--------------------------------------------------------------------------------

1.1 “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
another Person or beneficially owns or has the power to vote or direct the vote
of ten percent (10%) or more of the voting stock (or any other form of general
partnership, limited partnership, or voting equity interest in the case of a
Person that is not a corporation) of such Person. For purposes of this
definition, “control”, including the term “controlling” and “controlled” means
the power to direct the management and policies of a Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
credit agreement, as trustee, partner, executor or otherwise.

 

1.2 “Business Day” means any day except Saturday, Sunday and any day which is a
legal holiday under the laws of the State of Delaware or is a day on which
banking institutions located in such state are authorized or required by Law or
other governmental action to close.

 

1.3 “Capitol Adhesives Intellectual Property” means all patents, trademarks,
designs, service marks, copyrights, trade or business names, trade dress and
slogans (and all registrations of any of the foregoing, and all applications for
registration thereof) relating to the Capitol Adhesives Business, Software
relating to the Capitol Adhesives Business, and all goodwill associated with
such intellectual property rights.

 

1.4 “Capitol Adhesives Intellectual Property Licenses” means all agreements
granting any right to use or practice any rights under any of the Capitol
Adhesives Intellectual Property.

 

1.5 “Capitol Adhesives Inventory” means all inventory related to the conduct of
the Capitol Adhesives Business held for sale as of the Closing Date.

 

1.6 “Capitol Adhesives Proprietary IP” means Capitol Adhesives Registered
Intellectual Property, Capitol Adhesives Proprietary Software and Capitol
Adhesives Intellectual Property Licenses collectively; provided, however, that
neither Capitol Adhesives Intellectual Property nor Capitol Adhesives
Proprietary Software shall include any off-the-shelf, shrink wrapped licensed,
or standardized software, program, or similar material (including documentation
therefor) generally commercially available.

 

1.7 “Capitol Adhesives Proprietary Software” means Software which is owned or
licensed, leased or otherwise used by Halex in the Capitol Adhesives Business.

 

1.8 “Capitol Adhesives Registered Intellectual Property” means all United States
and foreign copyright registrations, copyright applications, patents and patent
applications, trademark and service mark registrations (including Internet
domain name registrations), trademark and service mark applications included
within Capitol Adhesives Intellectual Property.

 

1.9 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11 “Encumbrance” means any mortgages, deeds of trust, pledges, security
interests, encumbrances, options, warrants, rights of first refusal, agreements
of sale, adverse claims, easements, liens, assessments, restrictive covenants,
encroachments, burdens or charges of any kind or nature whatsoever or any item
similar or related to the foregoing.

 

-2-



--------------------------------------------------------------------------------

1.12 “Environmental Claim” shall mean any administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, proceedings or written
notices of noncompliance or violation by any Governmental Entity or any other
Person arising out of, based on, with respect to, or resulting from (a) the
presence, or Release into the environment, of any Hazardous Substance at any
location, (b) the manufacture, generation, use, transportation, storage,
treatment, disposal, investigation, monitoring, removal or remediation of
Hazardous Substances, or (c) any violation, or alleged violation, of any
Environmental Laws.

 

1.13 “Environmental Laws” means all Laws relating to environmental, health or
safety matters, including, without limitation, Laws governing the use, storage,
disposal, generation, treatment, transportation or remediation of Hazardous
Substances.

 

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.15 “GAAP” means United States generally accepted accounting principles
consistently applied.

 

1.16 “Governmental Entity” means any court, government (federal, state, local or
foreign), department, commission, board, bureau, agency, official or other
legislative, executive or judicial, regulatory, administrative or governmental
entity or instrumentality.

 

1.17 “Halex Acquired Assets” means all right, title and interest of Roberts in
and to all of the assets, properties and rights of Roberts constituting the
Roberts Tape Business, or used solely therein (except for the Halex Excluded
Assets), of every kind and description, real, personal and mixed, tangible and
intangible including, without limitation, the following assets, properties and
rights of Roberts used directly in the conduct of, or generated by, or
constituting part of, the Roberts Tape Business:

 

(a) all machinery, equipment, parts, spare parts, and similar property,
including, but not limited to, the items listed on Schedule 6.7(b);

 

(b) all right, title and interest in and to the Roberts Tape Business’s goodwill
and any other Roberts Intellectual Property;

 

(c) all inventory relating to the Roberts Tape Business, including all
merchandise, raw materials, work-in-process, finished goods, parts, scrap,
wrapping, operating supplies and packaging items (including any acquired or
in-transit inventory) and all other tangible personal property held for sale or
used in connection with the Roberts Tape Business as of the Closing;

 

(d) all of the Roberts Intellectual Property, intangible property assets,
technologies, methods, formulations, drawings, designs, data bases, computer
systems, software, operating manuals, trade secrets, know-how, inventories, and
customer lists relating to the Roberts Tape Business; all information, files,
records, data, plans and recorded information related to the foregoing and other
intellectual property relating to the Roberts Tape Business;

 

-3-



--------------------------------------------------------------------------------

(e) all supplier credits of Roberts relating to the Roberts Tape Business;

 

(f) all operating data and records of Roberts relating to the Roberts Tape
Business, including all equipment records, inventory records, intangible
property asset records, research and development files, engineering drawings,
service agreements, owners manuals, warranties, mailing lists, supplier lists,
promotional and special promotional items and materials, advertising materials,
and sales data;

 

(g) all (i) outstanding, purchase orders, customer contracts, marketing lists
and other contracts and agreements with Roberts’ customers relating to the
Roberts Tape Business and (ii) outstanding supplier contracts, purchase orders,
purchase contracts and other contracts and agreements with Roberts’ suppliers
relating to the Roberts Tape Business (all such contracts and agreements listed
in (i) - (ii) above are referred to herein as the “Roberts Assigned Contracts”),
and all rights under the Roberts Assigned Contracts;

 

(h) all claims, credits, prepayments, refunds, causes of action, rights of
recovery, rights of set-off and rights of recoupment with respect to the Halex
Acquired Assets;

 

(i) all books and records, and all files, documents, papers and agreements
(including, but not limited to, those contained in computerized storage media)
pertaining to the Halex Acquired Assets, or otherwise relating to the Roberts
Tape Business including, but not limited to, a copy of all books and records to
be retained by Roberts as Halex Excluded Assets; and

 

(j) all of Roberts’ other assets and rights relating to the Roberts Tape
Business, other than the Halex Excluded Assets, not specifically enumerated or
excluded herein, including the goodwill associated therewith.

 

1.18 “Halex Assumed Liabilities” means only the Roberts Assigned Contracts (but
only to the extent such liabilities do not arise as a result of a breach of or
default under such contracts or agreements occurring on or prior to the
Closing).

 

1.19 “Halex Excluded Assets” means the following:

 

(a) certain assets, properties and rights as listed on Schedule 1.19;

 

(b) the Roberts™ trademark;

 

(c) Roberts’ cash and cash equivalents;

 

(d) Roberts’ current and deferred income Tax assets (including any assets
created to reflect the timing difference between tax items and book items);

 

(e) the rights of Roberts under the Transaction Documents;

 

(f) Roberts’ minute books, Tax Returns and Tax related records.

 

1.20 “Halex Excluded Liabilities” means any and all liabilities and obligations
of Roberts which are not specifically identified as Halex Assumed Liabilities,
including, but not limited to:

 

(a) any liability for interest bearing debt (including all prepayment premiums
or penalties and all other liabilities associated therewith), non-operating
liabilities, contingent liabilities, contingent off-balance sheet liabilities,
current and deferred Income Taxes, deferred purchase price of property or any
obligations of Roberts evidenced by bonds, debentures, notes or similar
instruments;

 

-4-



--------------------------------------------------------------------------------

(b) except as provided for in Section 8.5(c), any liability to pay (i) the
Income Taxes of Roberts; (ii) any Taxes of Roberts regardless of whether the
liability for such Taxes exists now or in the future, or arises from the
operations of Roberts, or is in connection with Roberts’ operation of the
Roberts Tape Business or ownership of the Halex Acquired Assets on or prior to
the Closing Date; (iii) any Transfer Taxes; (iv) the Taxes of any other person
or entity pursuant to an agreement or otherwise and (v) Florida corporation
fees, including penalties and interest, for all years in which Roberts has been
doing business in that state through the Closing Date or for which Roberts is
otherwise liable;

 

(c) any liability or obligation with respect to the Halex Excluded Assets;

 

(d) any obligation to indemnify any person by reason of the fact that such
person is or was, on or at any time prior to the Closing Date, a shareholder,
director, officer, employee or agent of Roberts or is or was serving at the
request of Roberts as a member, manager, governor, partner, trustee, director,
officer, employee or agent of another entity;

 

(e) any liability of Roberts arising from the infringement of the Roberts
Intellectual Property rights of others or the allegation of such infringement;

 

(f) all liabilities and obligations of Roberts under any agreements of Roberts
not within the Halex Acquired Assets;

 

(g) except as provided for in Section 8.5(c), all Taxes attributable to the
transfer of the Halex Acquired Assets pursuant to this Agreement;

 

(h) all liabilities and obligations, including but not limited to any
liabilities or obligations under any employee benefit plan subject to ERISA, for
any pension, profit-sharing employee benefit, compensation, fringe benefit or
welfare benefit plans or arrangement, oral or written, maintained by Roberts;

 

(i) all liabilities and obligations of Roberts to any of its current or former
officers, directors, shareholders, employees, consultants or agents (i) for
wages, salaries, commissions, bonus or other compensation, (ii) arising out of
or related to workplace injuries, and (iii) arising out of or relating the
promotion, demotion, discipline, or termination of any officer, director,
employee, consultant or agent of Roberts;

 

(j) all liabilities and obligations of Roberts under any pending, threatened or
future litigation, claim, proceeding or investigation by any person, entity, or
governmental agency, including without limitation any liability or obligation
related to any matter that occurred on or prior to the Closing Date or any
matter set forth in Schedule 6.9;

 

-5-



--------------------------------------------------------------------------------

(k) accounts payable or costs or expenses due to any person including without
limitation, any supplier or vendor of Roberts, arising on or prior to the
Closing Date;

 

(l) all liabilities and obligations related to any authorization or approval of
any Governmental Entity;

 

(m) all liabilities and obligations related to any product liability or warranty
claims for any product sold or manufactured on or prior to the Closing Date;

 

(n) all liabilities and obligations of Roberts related to, arising from or based
on the conduct of the Roberts Tape Business on or prior to the Closing Date;

 

(o) all liabilities and obligations of Roberts incurred, arising from or out of
or in connection with this Agreement or the other Transaction Documents or
events or negotiations leading up to this Agreement;

 

(p) any liabilities resulting from or in connection with the failure by Roberts
to comply with any bulk sale or bulk transfer laws or as a result of a “de facto
merger” or a “successor in interest” theory of liability;

 

(q) any liabilities relating to violations or alleged violations of, or any
obligations under, Law that arise from the operation of the Roberts Tape
Business on or prior to the Closing; and

 

(r) all liabilities and obligations of Roberts related to any Environmental
Claim, the violation of any Environmental Law or the generation, use,
transportation, treatment, storage, Release or disposal of any Hazardous
Substances, hazardous materials, hazardous wastes or toxic substances, or any
other formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitibility, corrosivity, reactivity,
radioactivity, carcinogenicity, reproductive toxicity or “EP toxicity,” and
petroleum and drilling fluids, produced waters and other wastes associated with
the exploration, development, or production of crude oil, natural gas or
geothermal energy, or any other claims for environmental matters.

 

1.21 “Hazardous Substances” mean any and all substances, wastes, pollutants,
contaminants, and materials regulated, or defined or designated as hazardous,
dangerous or toxic, under any Environmental Law; (b) gasoline, diesel fuel or
other petroleum hydrocarbons; (c) PCBs, asbestos, mold or urea formaldehyde foam
insulation; and (d) natural gas, synthetic gas and any mixtures thereof.

 

1.22 “HSR Act” means the Hart Scott Rodino Antitrust Act of 1976, as amended,
and the regulations promulgated thereunder.

 

1.23 “Income Tax or Income Taxes” means any Taxes measured, in whole or in part,
by net or gross income or profits (including any interest and penalties and
additions to Tax (civil and criminal) related thereto or to the nonpayment
thereof) but excluding withholding Taxes.

 

1.24 “Indebtedness” means (a) all indebtedness for borrowed money, including
accrued but unpaid interest, (b) all indebtedness secured by any Encumbrance on
property owned subject to

 

-6-



--------------------------------------------------------------------------------

such Encumbrance whether or not the indebtedness secured has been assumed,
including accrued but unpaid interest, (c) all leases which are, or are required
to be treated pursuant to GAAP as, capital leases, and (d) all guarantees with
respect to liabilities of a type described in any of clauses (a) through (c)
above.

 

1.25 “Insurance Policies” means all policies of fire, liability, worker’s
compensation and other forms of insurance owned or held by a party hereto.

 

1.26 “IRS” means the Internal Revenue Service.

 

1.27 “Knowledge of Halex” or words of similar import means the knowledge of
Halex, its officers and directors, and Martin Kirby.

 

1.28 “Knowledge of Roberts Group” or words of similar import means the knowledge
of Roberts Group, its officers and directors, Jamie Clingan, and Robert Doda.

 

1.29 “Law” means any federal, state, municipal, local or foreign statute, law,
ordinance, rule, regulation, policy, order, writ, judgment, injunction, decree,
determination or award of any kind or nature whatsoever of any Governmental
Entity or principle of common law, in each case, as in effect as of the date
hereof or at any time prior to the date hereof.

 

1.30 “Person” means and includes a natural person, a corporation, an
association, a partnership, a limited liability company, a trust, a joint
venture, an unincorporated organization, a business or any other legal entity,
or a Governmental Entity.

 

1.31 “Proprietary Rights Agreement” means any agreement or arrangement,
including any confidentiality, non-competition, or proprietary rights agreement,
between an employee, officer or director of the Parties and any other Person.

 

1.32 “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, disposal, dumping, leaching
or migration of Hazardous Substances into the indoor or outdoor environment,
including the movement of substances through the air, soil, surface water or
groundwater.

 

1.33 “Remedial Action” means all actions required by applicable Environmental
Law to investigate, remove or remediate, abate, neutralize, treat, dispose,
prevent Releases or threatened Releases of Hazardous Substances, implement
institutional or engineering controls, or conduct post-remedial monitoring,
reporting and care in connection with the remediation of Hazardous Substances.

 

1.34 “Roberts Acquired Assets” means all right, title and interest of Halex in
and to all of the assets, properties and rights of Halex constituting the
Capitol Adhesives Business, or used solely therein (except for the Roberts
Excluded Assets), of every kind and description, real, personal and mixed,
tangible and intangible including, without limitation, the following assets,
properties and rights of Halex used directly in the conduct of, or generated by,
or constituting part of, the Capitol Adhesives Business:

 

(a) all machinery, equipment, parts, spare parts, furniture, tools, office
supplies, office equipment, computers and similar property and all motor
vehicles, forklifts, and trailers, including, but not limited to, the items
listed on Schedule 5.7(b);

 

-7-



--------------------------------------------------------------------------------

(b) all right, title and interest in and to the Capitol Adhesives Business’s
goodwill and any other Capitol Adhesives Intellectual Property, including all
trademarks and marks relating to the “Capitol” name;

 

(c) all inventory relating to the Capitol Adhesives Business, including all
merchandise, raw materials, work-in-process, finished goods, parts, scrap,
wrapping, operating supplies and packaging items (including any acquired or
in-transit inventory) and all other tangible personal property held for sale or
used in connection with the Capitol Adhesives Business as of the Closing;

 

(d) all of the Capitol Adhesives Intellectual Property, intangible property
assets, technologies, methods, formulations, drawings, designs, data bases,
computer systems, software, operating manuals, trade secrets (including as that
term is defined in the Uniform Trade Secrets Act as adopted by the State of
Georgia), know-how, inventories, franchises, licenses, business permits,
certificates, and customer lists relating to the Capitol Adhesives Business; all
information, files, records, data, plans and recorded information related to the
foregoing and other intellectual property relating to the Capitol Adhesives
Business; all “Capitol” trademarks, registered trademarks, marks and trade
names;

 

(e) all supplier credits of Halex relating to the Capitol Adhesives Business;

 

(f) all operating data and records of Halex relating to the Capitol Adhesives
Business, including all equipment records, inventory records, intangible
property asset records, personnel records, research and development files,
engineering drawings, service agreements, owners manuals, warranties, customer
credit information, mailing lists, supplier lists, promotional and special
promotional items and materials, advertising materials, yellow page
advertisements, catalogues, price lists, correspondence, photographs, purchasing
materials, media materials, telephone numbers, credits, prepaid expenses,
deferred charges, security deposits, deposits, prepaid items, reserves, sales
data, brochures and sales literature;

 

(g) the personal property leases specifically set forth in Schedule 5.7(b)
relating to the Capitol Adhesives Business (the “Halex Personal Property
Leases”) and all rights under the Halex Personal Property Leases;

 

(h) the Capitol Adhesives Real Property Leases relating to the Capitol Adhesives
Business set forth in Schedule 5.28(a)(ii) and all rights under the Capitol
Adhesives Real Property Leases;

 

(i) all licenses, Capitol Adhesives Permits (except for those listed in Schedule
5.13(b)), easements, rights, applications, filings, registrations,
certifications, memberships and other authorizations issued to Halex relating to
the Capitol Adhesives Business and in effect as of the Closing Date, insofar as
such authorizations are transferable;

 

-8-



--------------------------------------------------------------------------------

(j) all (i) outstanding purchase orders, customer contracts, marketing lists,
sales contracts and other contracts and agreements with Halex’s customers
relating to the Capitol Adhesives Business, (ii) outstanding supplier contracts,
purchase orders, purchase contracts and other contracts and agreements with
Halex’s suppliers relating to the Capitol Adhesives Business, (iii) distributor
and dealer contracts and agreements relating to the Capitol Adhesives Business,
(iv) confidentiality agreements and non-competition agreements relating to the
Capitol Adhesives Business and disclosed on Schedule 5.12 and (v) the Capitol
Adhesives Material Contracts set forth on Schedule 5.12(a) (all such contracts
and agreements listed in (i) - (v) above are referred to herein as the “Halex
Assigned Contracts”) and all rights under the Assigned Contracts;

 

(k) all claims, credits, prepayments, refunds, causes of action, rights of
recovery, rights of set-off and rights of recoupment with respect to the Roberts
Acquired Assets;

 

(l) the registration for the website addresses or domain names owned or used by
Halex relating to the Capitol Adhesives Business, and the underlying HTML source
code for such websites, and all content related thereto;

 

(m) all books and records, and all files, documents, papers and agreements
(including, but not limited to, those contained in computerized storage media)
pertaining to the Roberts Acquired Assets, the Roberts Assumed Liabilities or
otherwise relating to the Capitol Adhesives Business including, but not limited
to, a copy of all books and records to be retained by Halex as Roberts Excluded
Assets; and

 

(n) all of Halex’s other assets and rights relating to the Capitol Adhesives
Business, other than the Roberts Excluded Assets, not specifically enumerated or
excluded herein, including the goodwill associated therewith.

 

1.35 “Roberts Assumed Liabilities” means only the Halex Assigned Contracts, the
Capitol Adhesives Real Property Leases, the Halex Personal Property Leases, and
the accrued vacation for the Capitol Adhesives Continuing Employees (but only to
the extent such liabilities do not arise as a result of a breach of or default
under such contracts or agreements occurring on or prior to the Closing).

 

1.36 “Roberts Excluded Assets” means the following:

 

(a) certain assets, properties and rights as listed on Schedule 1.36;

 

(b) Halex’s cash and cash equivalents;

 

(c) Halex’s current and deferred income Tax assets (including any assets created
to reflect the timing difference between tax items and book items);

 

(d) the rights of Halex under the Transaction Documents;

 

(e) Halex’s minute books, Tax Returns and Tax related records.

 

-9-



--------------------------------------------------------------------------------

1.37 “Roberts Excluded Liabilities” means any and all liabilities and
obligations of Halex which are not specifically identified as Roberts Assumed
Liabilities, including, but not limited to:

 

(a) any liability for interest bearing debt (including all prepayment premiums
or penalties and all other liabilities associated therewith), non-operating
liabilities, contingent liabilities, contingent off-balance sheet liabilities,
current and deferred income Taxes, deferred purchase price of property or any
obligations of Halex evidenced by bonds, debentures, notes or similar
instruments;

 

(b) any liability to pay (i) the Income Taxes of Halex; (ii) any Taxes of Halex
regardless of whether the liability for such Taxes exists now or in the future,
or arises from the operations of Halex, or is in connection with Halex’s
operation of the Capitol Adhesives Business or ownership of the Roberts Acquired
Assets on or prior to the Closing Date; (iii) any Transfer Taxes; (iv) the Taxes
of any other person or entity pursuant to an agreement or otherwise and (v)
California Franchise Tax and California corporation fees, including penalties
and interest, for all years in which Halex has been doing business in those
states through the Closing Date or for which Halex is otherwise liable;

 

(c) any liability or obligation with respect to the Roberts Excluded Assets;

 

(d) any obligation to indemnify any person by reason of the fact that such
person is or was, on or at any time prior to the Closing Date, a shareholder,
director, officer, employee or agent of Halex or is or was serving at the
request of Halex as a member, manager, governor, partner, trustee, director,
officer, employee or agent of another entity;

 

(e) any liability of Halex arising from the infringement of the intellectual
property rights of others or the allegation of such infringement;

 

(f) all liabilities and obligations of Halex under any agreements of Halex not
within the Roberts Acquired Assets;

 

(g) all Taxes attributable to the transfer of the Roberts Acquired Assets
pursuant to this Agreement;

 

(h) all liabilities and obligations, including but not limited to any
liabilities or obligations under any employee benefit plan subject to ERISA, for
any pension, profit-sharing employee benefit, compensation, fringe benefit or
welfare benefit plans or arrangement, oral or written, maintained by Halex;

 

(i) all liabilities and obligations of Halex to any of its current or former
officers, directors, shareholders, employees, consultants or agents (i) for
wages, salaries, commissions, bonus or other compensation, including without
limitation under plans and arrangements disclosed on Schedule 5.6 (other than
plans that are listed on Schedule 5.12 and marked with an asterisk) and Schedule
5.11(a) (except for such plans that are listed on Schedule 5.12 and marked with
an asterisk), (ii) arising out of or related to workplace injuries, (iii)
arising out of or relating the promotion, demotion, discipline, or termination
of any officer, director, employee, consultant or agent of Halex, and (iv)
arising out of “stay on” bonuses offered by Halex or change in control
agreements entered into by Halex;

 

-10-



--------------------------------------------------------------------------------

(j) all liabilities and obligations of Halex under any pending, threatened or
future litigation, claim, proceeding or investigation by any person, entity, or
governmental agency, including without limitation any liability or obligation
related to any matter that occurred on or prior to the Closing Date or any
matter set forth in Schedule 5.9;

 

(k) accounts payable or costs or expenses due to any person including without
limitation, any supplier or vendor of Halex, arising on or prior to the Closing
Date;

 

(l) all liabilities and obligations related to any authorization or approval of
any Governmental Entity;

 

(m) all liabilities and obligations related to any product liability or warranty
claims for any product sold or manufactured on or prior to the Closing Date;

 

(n) all liabilities and obligations of Halex related to, arising from or based
on the conduct of the Capitol Adhesives Business on or prior to the Closing
Date;

 

(o) all liabilities and obligations of Halex incurred, arising from or out of or
in connection with this Agreement or the other Transaction Documents or events
or negotiations leading up to this Agreement;

 

(p) any liabilities resulting from or in connection with the failure by Halex to
comply with any bulk sale or bulk transfer laws or as a result of a “de facto
merger” or a “successor in interest” theory of liability;

 

(q) any liabilities relating to violations or alleged violations of, or any
obligations under, Law that arise from the operation of the Capitol Adhesives
Business on or prior to the Closing; and

 

(r) all liabilities and obligations of Halex or Capitol USA related to the Cross
Plains Contamination, the violation of any Environmental Law or the generation,
use, transportation, treatment, storage, Release or disposal of any Hazardous
Substances, hazardous materials, hazardous wastes or toxic substances, or any
other formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitibility, corrosivity, reactivity,
radioactivity, carcinogenicity, reproductive toxicity or “EP toxicity,” and
petroleum and drilling fluids, produced waters and other wastes associated with
the exploration, development, or production of crude oil, natural gas or
geothermal energy, or any other claims for environmental matters.

 

1.38 “Roberts Intellectual Property” means all patents, trademarks, designs,
service marks, copyrights, trade or business names, trade dress and slogans (and
all registrations of any of the foregoing, and all applications for registration
thereof) relating to the Roberts Tape Business, Software relating to the Roberts
Tape Business, and all goodwill associated with such intellectual property
rights.

 

-11-



--------------------------------------------------------------------------------

1.39 “Roberts Intellectual Property Licenses” means all agreements granting any
right to use or practice any rights under any of the Roberts Intellectual
Property.

 

1.40 “Roberts Proprietary IP” means Roberts Registered Intellectual Property,
Roberts Proprietary Software and Roberts Intellectual Property Licenses
collectively; provided, however, that neither Roberts Intellectual Property nor
Roberts Proprietary Software shall include any off-the-shelf, shrink wrapped
licensed, or standardized software, program, or similar material (including
documentation therefor) generally commercially available.

 

1.41 “Roberts Proprietary Software” means Software which is owned or licensed,
leased or otherwise used by Roberts in the Roberts Tape Business.

 

1.42 “Roberts Registered Intellectual Property” means all United States and
foreign copyright registrations, copyright applications, patents and patent
applications, trademark and service mark registrations (including Internet
domain name registrations), trademark and service mark applications included
within Roberts Intellectual Property.

 

1.43 “Roberts Tape Inventory” means all inventory related to the conduct of the
Roberts Tape Business held for sale as of the Closing Date.

 

1.44 “Software” means (i) computer programs, (ii) databases and computations,
including any and all data and collections of data, (iii) all documentation,
including user manuals and training materials, relating to any of the foregoing,
and (iv) the content and information contained in any website.

 

1.45 “Tax” shall mean (a) any United States or foreign, federal, provincial,
state, local, territorial or other, income, gross income, capital or capital
gains distributions, advance corporation, gross receipts, asset, windfall
profit, severance, property, production, sales, use, license, excise, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
property, value added, transfer, stamp, stamp duty reserve or environmental tax,
or any other tax, national insurance or social security contributions, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, charge, penalty, addition to tax or
additional amount with respect thereto, imposed by any taxing authority; and (b)
any liability of a Party for the payment of amounts with respect to payments of
a type described in clause (a) as a result of being a member of an affiliated,
consolidated, combined, unitary or other group, and regardless of whether such
amounts are chargeable directly or primarily against or are attributable
directly or primarily to a Party or any other Person and of whether any amount
in respect of any of them is recoverable from any other Person, or as a result
of any obligation of a Party under any tax sharing arrangement, tax indemnity or
covenant arrangement or other contractual arrangement with any third party.

 

1.46 “Tax Benefit” means the amount of the reduction in the liability for Taxes
(including through recoveries of Taxes through the carryover of net operating
losses or reductions in Taxes attributable, in whole or in part, to basis
adjustments) as a result of the payment or accrual by any Person of any loss,
expense, other amount or Tax.

 

-12-



--------------------------------------------------------------------------------

1.47 “Tax Return” shall mean any report, return, information return, filing,
claim for refund, declaration, statements, or other information, including any
schedules, exhibits, or attachments thereto, and any amendments to any of the
foregoing required to be supplied to a Governmental Entity regulating taxation
in connection with or relating to Taxes.

 

1.48 “Transaction Documents” means collectively this Agreement, the Roberts Note
(a form of which is attached hereto as Exhibit A), the Bills of Sale, the Metal
Trim Bill of Sale (a form of which is attached hereto as Exhibit B), the
Assignment and Assumption Agreements, the Assignment, Assumption and Consent
Agreement, the Patent Assignment, the Trademark Assignment, the License and
Supply Agreement (a form of which is attached hereto as Exhibit C), and the
Transition Services Agreement (a form of which is attached hereto as Exhibit D).

 

ARTICLE II

ROBERTS PURCHASE OF ROBERTS ACQUIRED ASSETS;

ASSUMPTION OF ROBERTS ASSUMED LIABILITIES

 

2.1 Purchase of Roberts Acquired Assets. At the Closing, which shall occur on
the Closing Date, and in accordance with the terms and conditions of this
Agreement, Halex shall sell, convey, transfer, assign and deliver to Roberts,
all right, title and interest of Halex in and to all of the Roberts Acquired
Assets, free and clear of all Encumbrances.

 

2.2 Liabilities. At the Closing, Roberts shall assume and agree to pay only the
Roberts Assumed Liabilities. Roberts shall not assume any Roberts Excluded
Liabilities, and Halex shall remain liable for all of the Roberts Excluded
Liabilities and shall pay the Roberts Excluded Liabilities when and as they
become due and payable.

 

2.3 Intellectual Property License. To the extent Halex cannot for any reason
sell or otherwise transfer all or any portion of the Capitol Adhesives
Intellectual Property, Halex hereby grants to Roberts a worldwide, transferable,
sub-licensable, exclusive, royalty-free perpetual license to the Capitol
Adhesives Intellectual Property owned by it and shall use its commercially
reasonable best efforts to grant to Roberts a worldwide, transferable,
exclusive, royalty-free perpetual license to all other Capitol Adhesives
Intellectual Property, in each case, including the right to sublicense the
Capitol Adhesives Intellectual Property to third parties and to make, have made,
use, copy, distribute, reproduce, modify and make derivative works from the
Capitol Adhesives Intellectual Property.

 

ARTICLE III

HALEX PURCHASE OF HALEX ACQUIRED ASSETS;

ASSUMPTION OF HALEX ASSUMED LIABILITIES

 

3.1 Purchase of Halex Acquired Assets. At the Closing, which shall occur on the
Closing Date, and in accordance with the terms and conditions of this Agreement,
Roberts shall (i) sell, convey, transfer, assign and deliver to Halex, all
right, title and interest of Roberts in and to all of the Halex Acquired Assets,
free and clear of all Encumbrances, (ii) pay the Cash Payment to Halex as set
forth in Section 4.2 and (iii) deliver the Roberts Note to Halex as set forth in
Section 4.2.

 

-13-



--------------------------------------------------------------------------------

3.2 Liabilities. At the Closing, Halex shall assume and agree to pay only the
Halex Assumed Liabilities. Halex shall not assume any Halex Excluded
Liabilities, and Roberts shall remain liable for all of the Halex Excluded
Liabilities and shall pay the Halex Excluded Liabilities when and as they become
due and payable.

 

3.3 Intellectual Property License. To the extent Roberts cannot for any reason
sell or otherwise transfer all or any portion of the Roberts Intellectual
Property, Roberts hereby grants to Halex a worldwide, transferable,
sub-licensable, exclusive, royalty-free perpetual license to the Roberts
Intellectual Property owned by it and shall use its commercially reasonable best
efforts to grant to Halex a worldwide, transferable, exclusive, royalty-free
perpetual license to all other Roberts Intellectual Property, in each case,
including the right to sublicense the Roberts Intellectual Property to third
parties and to make, have made, use, copy, distribute, reproduce, modify and
make derivative works from the Roberts Intellectual Property.

 

ARTICLE IV

CLOSING; PURCHASE PRICE

 

4.1 Closing. The closing (the “Closing”) under this Agreement shall take place
at 10:00 a.m., Eastern time, on a date to be specified by the Parties, which
shall be no later than the second Business Day after satisfaction or waiver of
the conditions set forth in Article VIII, at the offices of Holland & Knight
LLP, 1201 West Peachtree Street, N.E., One Atlantic Center, Suite 2000, Atlanta,
Georgia 30309, unless another time, date or place is agreed to in writing by
Roberts and Halex (the date of the Closing being referred to herein as the
“Closing Date”).

 

4.2 Payment of Purchase Price. The purchase price payable by Roberts for the
Roberts Acquired Assets shall be as follows (collectively, the “Purchase
Price”):

 

(a) $830,000.00 payable in cash by wire transfer (the “Cash Payment”),

 

(b) a promissory note in the principal amount of $4,000,000.00 (the “Roberts
Note”), and

 

(c) the Halex Acquired Assets, which the Parties agree shall be valued at
$1,500,000.00.

 

4.3 Inventory Reconciliation. On the Closing Date, Halex shall transfer to
Roberts the Capitol Adhesives Inventory having an estimated aggregate value of
$1,425,000 (the “Estimated Capitol Adhesives Inventory Value”). On the Closing
Date, Roberts shall transfer to Halex the Roberts Tape Inventory having an
estimated aggregate value of $380,000 (the “Estimated Roberts Tape Inventory
Value”, and together with the Estimated Capitol Adhesives Inventory Value, an
“Estimated Inventory Value”). Each Estimated Inventory Value shall reflect the
estimated value of the respective Party’s inventory being transferred as of the
Closing Date. The final actual inventory value (the “Actual Inventory Value”)
with respect to both the Capitol Adhesives Inventory and the Roberts Tape
Inventory shall be finally determined, and a payment or reimbursement of any
difference between the respective Actual Inventory Value and the respective
Estimated Inventory Value shall be made to Halex or Roberts, as the case may be,
as follows:

 

(a) Statement of Actual Inventory Value. No later than 10 Business Days
following the Closing Date, each of Halex and Roberts shall determine the actual
quantities of Capitol Adhesives Inventory and Roberts Tape Inventory,
respectively, existing as of the Closing Date and deliver a written statement of
the respective Actual Inventory Value (the “Statement of Actual Inventory
Value”) based upon such quantities.

 

-14-



--------------------------------------------------------------------------------

(b) Roberts Tape Inventory Reconciliation. In the event that the amount of the
Actual Inventory Value of the Roberts Tape Inventory reflected on Robert’s
Statement of Actual Inventory Value is less than the Estimated Inventory Value
for the Roberts Tape Inventory, then Roberts shall within 100 Business Days of
the date of such Statement of Actual Inventory Value pay by wire transfer in
immediately available funds an amount equal to such difference to Halex. In the
event that the amount of the Actual Inventory Value of the Roberts Tape
Inventory reflected on Robert’s Statement of Actual Inventory Value exceeds the
Estimated Inventory Value for the Roberts Tape Inventory, then Halex shall
within 100 Business Days of the date of such Statement of Actual Inventory Value
pay by wire transfer in immediately available funds an amount equal to such
difference to Roberts.

 

(c) Capitol Adhesives Inventory Reconciliation. In the event that the amount of
the Actual Inventory Value of the Capitol Adhesives Inventory reflected on
Halex’s Statement of Actual Inventory Value is less than the Estimated Inventory
Value for the Capitol Adhesives Inventory, then Halex shall within 100 Business
Days of the date of such Statement of Actual Inventory Value pay by wire
transfer in immediately available funds an amount equal to such difference to
Roberts. In the event that the amount of the Actual Inventory Value of the
Capitol Adhesives Inventory reflected on Halex’s Statement of Actual Inventory
Value exceeds the Estimated Inventory Value for the Capitol Adhesives Inventory,
then Roberts shall within 100 Business Days of the date of such Statement of
Actual Inventory Value pay by wire transfer in immediately available funds an
amount equal to such difference to Halex.

 

(d) Transferred Product Disputes. Either Party may dispute in writing any
amounts reflected on the other Party’s Statement of Actual Inventory Value
within 10 Business Days of the other Party’s delivery of the Statement of Actual
Inventory Value. In the event of such a dispute, the Parties shall attempt to
reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive on the Parties. If the Parties
are unable to resolve any such dispute within 10 Business Days after the
delivery of a notice of dispute to a Party, the Parties shall submit the items
remaining in dispute for resolution to a mutually acceptable independent
accounting firm of national reputation (the “Independent Accounting Firm”),
which shall determine and report to the Parties its determination of the payment
obligation for such remaining disputed items, and such report shall be final,
binding and conclusive on the Parties. The fees and disbursements of the
Independent Accounting Firm shall be paid by the Party that is unsuccessful with
respect to the majority of the disputed amounts (as finally determined by the
Independent Accounting Firm). In acting under this Agreement, the Independent
Accounting Firm shall be entitled to the reasonable privileges and immunities
typically afforded to arbitrators. Each Party agrees to grant the other Party
and its representatives and, if necessary, the Independent Accounting Firm,
reasonable access to such Party’s books, records and facilities wherever located
in order to verify such Party’s Statement of Actual Inventory Value.

 

-15-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF HALEX

 

Halex hereby represents and warrants to Roberts as follows:

 

5.1 Organization.

 

(a) Halex is a corporation duly organized, validly existing and in good standing
under the laws of the State of California. Halex has the requisite power and
authority to own and lease its property and carry on the Capitol Adhesives
Business as now conducted. Halex is duly qualified to do business as a foreign
entity and is in good standing in each of the jurisdictions in which it is
required by the nature of the Capitol Adhesives Business or the ownership of its
properties to so qualify, except where the failure to be so qualified could not
reasonably be expected to have a material adverse effect on Halex. Schedule
5.1(a) correctly lists (i) each jurisdiction in which Halex is qualified to do
business as a foreign entity, (ii) the Board of Directors of Halex, and (iv) the
officers of Halex.

 

(b) Attached as Schedule 5.1(b) are complete and correct copies of Halex’s
Articles of Incorporation and Bylaws as now in effect.

 

5.2 Intentionally Omitted.

 

5.3 Authorization. Halex has full power and authority to execute and deliver
each Transaction Document to which it is a party and to carry out the
transactions contemplated thereby. The board of directors of Halex and the sole
shareholder of Halex have taken all action required by Law, Halex’s Articles of
Incorporation and Bylaws to authorize the transactions contemplated by each
Transaction Document to which Halex is a party. Each Transaction Document to
which Halex is a party is a valid and binding obligation of Halex, enforceable
against it in accordance with its terms, except to the extent that the
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws, or by equitable principles relating to the rights of
creditors generally.

 

5.4 No Violations; Defaults. The execution and delivery by Halex of the
Transaction Documents to which Halex is party and the consummation of the
transactions contemplated hereby and thereby by Halex will not: (a) violate any
provision of Halex’s Articles of Incorporation or Bylaws; (b) violate, or
constitute a default under, or permit the termination or acceleration of the
maturity of, any Indebtedness; (c) violate, or constitute a default under, or
permit the termination of, any agreement or other instrument to which Halex is a
party or by which it is bound; (d) require consent, approval, waiver or
authorization from or registration or filing with any Person or Governmental
Entity, including but not limited to any party to any agreement to which Halex
is a party or by which it is bound; (e) result in the creation or imposition of
any Encumbrance on any properties or assets of Halex; or (f) violate any Law to
which Halex is subject.

 

5.5 Intentionally Omitted.

 

-16-



--------------------------------------------------------------------------------

5.6 Absence of Certain Changes or Events. Except as set forth on Schedule 5.6,
since December 30, 2004, and to the Knowledge of Halex, since December 31, 2003,
the Capitol Adhesives Business has operated only in the ordinary course and
there has not been:

 

(a) any material adverse change in the condition (financial or otherwise),
results of operations or properties of the Capitol Adhesives Business;

 

(b) any damage, destruction or loss, whether or not covered by insurance, having
an adverse effect on the Roberts Acquired Assets in excess of $25,000;

 

(c) any entry into or change to an employment or severance agreement related to
any Capitol Adhesives Employee;

 

(d) any agreement or understanding relating to the Capitol Adhesives Business
calling for payments in excess of $25,000 or not in the ordinary course of the
Capitol Adhesives Business;

 

(e) any material increase in the compensation or other benefits payable or to
become payable by Halex to its managers, governors, directors, officers or
employees relating to the Capitol Adhesives Business or any bonus, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with any of its managers, governors, directors, officers or employees relating
to the Capitol Adhesives Business;

 

(f) any entry into any commitment or transaction material to the Capitol
Adhesives Business (including but not limited to, any borrowing, sale, lease,
transfer or other disposition of any nature of a material asset or material
amount of assets or capital expenditure in a material amount) or the sale,
disposition, mortgage or pledge of a material asset (for purposes of this clause
(f) an asset or assets having a book value of in excess of $25,000 relating to
the Capitol Adhesives Business shall be considered material);

 

(g) any cancellation or waiver of any claims or rights relating to the Capitol
Adhesives Business;

 

(h) any waiver, amendment or modification or cancellation of any agreement
relating to the Capitol Adhesives Business except in the ordinary course of
business;

 

(i) (i) any incurrence of indebtedness for borrowed money or guaranty of any
indebtedness of another Person or issuance or sale of any debt securities or
warrants or other rights to acquire debt securities of Halex relating to the
Capitol Adhesives Business; (ii) any loans, advances or capital contributions
to, or investments in, any Person; or (iii) payment, loan or advance (other than
payment of compensation or expenses in the ordinary course of business) to, or
sale, transfer or lease of any of its properties or assets to or entry into any
agreement with, any of Halex’s managers, governors, directors, officers or
Affiliates;

 

(j) any creation or imposition of an Encumbrance on any asset or property
relating to the Capitol Adhesives Business except the automatic attachment of
the lien of Halex’s lender on after-acquired assets;

 

-17-



--------------------------------------------------------------------------------

(k) any capital expenditures other than in the ordinary course of business in
the Capitol Adhesives Business in an aggregate amount exceeding $25,000;

 

(l) adoption, amendment or entry into any Capitol Adhesives Employee Plans (as
defined in Section 5.11) or adoption, amendment or entry into any new Capitol
Adhesives Employee Plan, fringe benefit plan (including rights to severance or
indemnification), incentive compensation, severance, retention, change in
control or similar arrangement, employment contract or agreement or collective
bargaining agreement, paid any special bonus or special remuneration with
respect to any employee or any other person providing services to Halex;

 

(m) any change in Tax or accounting methods, principles, practices or policies
used by Halex relating to the Capitol Adhesives Business, except as required by
GAAP or applicable Law;

 

(n) any material change in the prices charged for the products and services
relating to the Capitol Adhesives Business or any agreement to do so with any
Capitol Adhesives Material Customer or any material change in the prices paid
for products and services relating to the Capitol Adhesives Business or any
agreement to do so with any Capitol Adhesives Material Supplier;

 

(o) any sale, assignment, transfer, lease or license of any intangible property
relating to the Capitol Adhesives Business;

 

(p) any amendment, modification or termination of a Capitol Adhesives Material
Contract; or

 

(q) any agreement, whether oral or written, to do any of the foregoing.

 

5.7 Title to Property; Encumbrances. Halex has good and marketable title to or
other legal right to use all the Roberts Acquired Assets. All the Roberts
Acquired Assets are freely transferable to Roberts pursuant to the terms of this
Agreement, and upon Closing, Roberts will have all right, title and interest of
Halex thereunder. Except as set forth on Schedule 5.7(a), none of the Roberts
Acquired Assets is subject to any Encumbrance except Encumbrances for Taxes not
yet delinquent or the validity of which are being contested in good faith by
appropriate actions. Schedule 5.7(b) contains (i) a true and complete list of
all items of machinery, equipment, computer hardware, office furniture, fixtures
and similar personal property owned or leased by Halex and used or useful in the
conduct of the Capitol Adhesives Business, (ii) indicates whether each such item
of personal property is owned or leased and (iii) sets forth a list of the Halex
Personal Property Leases.

 

5.8 Condition and Sufficiency of Assets. All of the Roberts Acquired Assets are
in good operating condition, ordinary wear and tear excepted, and their use and
operation complies in all material respects with all applicable Laws. None of
the Roberts Acquired Assets is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The buildings, plants, and structures used by Halex in the Capitol
Adhesives Business are structurally sound, are in good condition and repair, and
are adequate for the uses to which they are being put. None of such buildings,
plants, and structures is in need of

 

-18-



--------------------------------------------------------------------------------

maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost. The building, plants, structures, property
and equipment of Halex are sufficient for the conduct of the Capitol Adhesives
Business as presently conducted by Halex, which is in all material respects the
same as conducted by its predecessor, Capitol USA. The Roberts Acquired Assets
(together with the Roberts Excluded Assets) constitute all of the assets,
properties, and rights used in or which are necessary for the conduct of the
Capitol Adhesives Business. Except as otherwise provided in this Agreement,
Halex is the sole owner of the Roberts Acquired Assets. Immediately following
the Closing, Halex will not own or lease any material assets, properties or
rights which are used in or necessary for the conduct of the Capitol Adhesives
Business, except for the Roberts Excluded Assets.

 

5.9 Litigation; No Violations of Law.

 

(a) Litigation. Except as set forth on Schedule 5.9, there is no action, suit,
claim, proceeding or arbitration at law or in equity or before or by any
Governmental Entity pending or, to the Knowledge of Halex, threatened against or
affecting the Capitol Adhesives Business or any related properties or assets,
and to the Knowledge of Halex, there is no basis for any such action, suit,
claim, proceeding or arbitration.

 

(b) No Violations of Law.

 

(i) The Capitol Adhesives Business has been conducted and operated, and the
ownership or use of the Roberts Acquired Assets is and has been, in compliance
in all material respects with each Law that is or was applicable to the Capitol
Adhesives Business. To the Knowledge of Halex, no event has occurred or
circumstance exists that (with or without notice or lapse of time), with respect
to the Capitol Adhesives Business, (A) would constitute or result in a violation
by Halex of, or a failure on its part to comply with, any Law or (B) would give
rise to any obligation on the part of Halex to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature, whether or not Halex
is being indemnified for such obligation or costs. Nothing in the foregoing
requires any disclosure with respect to compliance with any matter specifically
covered by Section 5.17, or any matter specifically covered by Section 5.18, it
being acknowledged and agreed that all representations and warranties with
respect to matters specifically described in those subsections are excluded from
the representations and warranties in this Section 5.9(b).

 

(ii) With respect to the Capitol Adhesives Business, Halex has not received, at
any time since December 30, 2004, nor, to the Knowledge of Halex, did Capitol
USA receive at any time since January 1, 2001, any written notice or any other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding (A) any actual, alleged or potential violation of, or
failure to comply with, any Law or (B) any actual, alleged or potential
obligation on the part of Halex or Capitol USA to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.

 

5.10 Intentionally Omitted.

 

-19-



--------------------------------------------------------------------------------

5.11 Employee Benefit Plans.

 

(a) Schedule 5.11(a) lists all employee compensation, stock purchase, deferred
compensation, severance pay, stock ownership, bonus, incentive, fringe or
benefit plans, programs, policies, commitments or other arrangements (including,
to the Knowledge of Halex, any oral agreements, as well as all “Employee Benefit
Plans” within the meaning of Section 3(3) of ERISA) with respect to the Capitol
Adhesives Business covering any active or former employee, director or
consultant (a “Capitol Adhesives Employee”) of Halex, any Halex ERISA Affiliate
(as defined below) or of any trade or business (whether or not incorporated)
which is a member of a controlled group or which is under common control with
Halex within the meaning of Section 414 of the Code (a “Halex ERISA Affiliate”),
or with respect to which Halex has or may in the future have liability relating
to the Capitol Adhesives Business (the “Capitol Adhesives Employee Plans”).
Halex has provided to Roberts with respect to each Capitol Adhesives Employee
Plan: (i) correct and complete copies of all documents embodying such plan,
including (without limitation) all amendments thereto, and all related trust
documents, (ii) the most recent annual report (Form Series 5500 and all
schedules and financial statements attached thereto), if any, (iii) the most
recent summary plan description together with the summary or summaries of
material modifications thereto, if any, and (iv) the most recent IRS
determination letter with respect to each such plan that is intended to be
qualified under Section 401(a) of the Code.

 

(b) None of the Capitol Adhesives Employee Plans promises or provides any
past-employment welfare benefits to any Capitol Adhesives Employee except as
required by Law. Neither Halex nor any Halex ERISA Affiliates has, prior to the
Closing Date and in any material respect, violated any of the health
continuation requirements of COBRA. To the Knowledge of Halex, with respect to
the Capitol Adhesives Employee Plans, no event has occurred and there exists no
condition or set of circumstances, which could reasonably be expected to result
in the imposition of any liability upon Roberts under the terms of such Capitol
Adhesives Employee Plans, ERISA, the Code, or any other applicable Law.

 

(c) With respect to the Capitol Adhesives Employees, Halex has provided to
Roberts (i) copies of all written employment agreements, (ii) copies of all
written severance agreements, programs and policies of Halex and its
subsidiaries, and (iii) copies of all written material plans, programs,
agreements and other arrangements of Halex or its subsidiaries with or relating
to its or its subsidiaries’ Capital Adhesives Employees which contain change of
control provisions. Except as set forth in Schedule 5.11(c), neither the
execution and delivery of this Agreement, nor the performance of the
transactions contemplated hereby will constitute an event under any Capitol
Adhesives Employee Plan or other agreement that will or may result in any
payment, acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any Capitol
Adhesives Employee.

 

(d) Each Capitol Adhesives Employee Plan has been maintained and administered in
all material respects in compliance with its terms and with the requirements
prescribed by any and all Laws, including but not limited to ERISA and the Code,
which are applicable to such Capitol Adhesives Employee Plans.

 

(e) No Capitol Adhesives Employee Plan is subject to Title IV of ERISA or
Section 412 of the Code, and, to the Knowledge of Halex, at no time in the six
(6) years prior to the Closing Date has Halex or a Halex ERISA Affiliate, on
behalf of any Capitol Adhesives

 

-20-



--------------------------------------------------------------------------------

Employee, contributed to or been obligated to contribute to a “multiemployer
plan,” or to a plan described in Section 413 of the Code. Neither Halex nor any
Capital Adhesives Employee is subject to any material liability or penalty under
Sections 4975 through 4980B of the Code or Title I of ERISA. No “prohibited
transaction,” within the meaning of Section 4975 of the Code or Sections 406 and
407 of ERISA, and not otherwise exempt under Section 408 of ERISA, has occurred
with respect to any Capitol Adhesives Employee Plan.

 

(f) Halex has not implemented any annual bonus plan for its Capitol Adhesives
Continuing Employees, and no such annual bonus plan is in effect for the Capitol
Adhesives Continuing Employees.

 

5.12 Material Contracts. Schedule 5.12(a) contains a complete list of each
contract, agreement, license, instrument and understanding (whether or not in
writing) which is binding on or which is material to the assets, financial
condition or results of operations of the Capitol Adhesives Business (each, a
“Capitol Adhesives Material Contract”). Without limiting the generality of the
foregoing, such list includes all such contracts, agreements, licenses,
instruments and understandings:

 

(a) providing for payments of, or which involve, or could reasonably be expected
to involve, more than $25,000 per year;

 

(b) that cannot be terminated upon 30 days or less notice without penalty or
that have an unexpired term in excess of one year from the date of this
Agreement or that commit Halex to product pricing that cannot be changed on 30
days or less notice without penalty;

 

(c) providing for the extension of credit by Halex on terms longer than net due
60 days after invoice;

 

(d) limiting the ability of Halex to conduct the Capitol Adhesives Business or
compete with any Person, including, but not limited to, as to manner or place;

 

(e) providing for an indemnity or other similar undertaking by Halex;

 

(f) granting a power of attorney, agency or similar authority to another Person;

 

(g) with or for the benefit of any Affiliate of Halex (other than those listed
pursuant to clauses (j) or (k) below);

 

(h) that are royalty, commission, representative, distributor or sales agent
agreements, practices or understandings, or that otherwise bind Halex to pay
commissions or royalties to any Person;

 

(i) that are collective bargaining agreements and other agreements to or with
any labor union, employees’ association or other employee representative of a
group of employees;

 

(j) that are for the employment, severance or retention of any manager,
governor, officer, employee, agent, consultant or advisor or any other contract
or understanding with any manager, governor, officer, employee, agent,
consultant or advisor, which does not provide for termination at will by Halex
without further cost or liability to Halex as of or at any time after the date
of this Agreement;

 

-21-



--------------------------------------------------------------------------------

(k) that are in the nature of a profit sharing, bonus, equity option, equity
purchase, pension, deferred compensation or retirement, severance,
hospitalization, insurance or other plan or contract providing benefits to any
Person or current or former manager, officer, employee, agent, consultant or
advisor or such Persons’ dependents, beneficiaries or heirs or any other
employee benefit plan whether formal or informal;

 

(l) that are in the nature of an indenture, mortgage, promissory note, loan or
credit agreement or other contract relating to the borrowing of money or a line
of credit by or from Halex or to the direct or indirect guaranty or assumption
by Halex of obligations of others or the mortgaging or pledging of any material
asset or material portion of assets;

 

(m) that are for capital expenditures in an amount exceeding $25,000 in any
individual case or $50,000 in the aggregate;

 

(n) that are joint venture, partnership, or other agreements (however named)
involving a sharing of profits, losses, costs, or liabilities;

 

(o) that are leases, rental or occupancy agreements, licenses, installments and
conditional sale agreements, and other agreements affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $25,000 and with terms of less than one year); and

 

(p) that are licensing agreements or other agreements with respect to patents,
trademarks, copyrights, or other intellectual property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Capitol Adhesives Intellectual
Property.

 

True, correct and complete copies of all Capitol Adhesives Material Contracts
have been delivered to Roberts, and, in the case of each oral Capitol Adhesives
Material Contract, a written description of its material terms has been so
provided to Roberts. Each of the Capitol Adhesives Material Contracts is a valid
and binding obligation of the Parties thereto in accordance with its terms and
there have been no defaults by Halex or, to the Knowledge of Halex, by the other
party or Parties, or claims of default and, to the Knowledge of Halex, there are
no facts or conditions that have occurred which, through the passage of time or
the giving of notice, or both, would constitute a default by Halex or, to the
Knowledge of Halex, by the other party or Parties thereunder or would cause the
acceleration of any obligation of any party thereto or the creation of an
Encumbrance upon any of the Roberts Acquired Assets. Except as set forth on
Schedule 5.12(b), each of the Capitol Adhesives Material Contracts is freely
transferable to Roberts, and upon the Closing, Roberts will have all right,
title and interest of Halex thereunder.

 

5.13 Licenses, Permits and Authorizations. Halex holds all licenses, permits,
franchises, certificates and other authorizations required by any Law or
Governmental Entity that are necessary for the operation by Halex of the Capitol
Adhesives Business as presently conducted

 

-22-



--------------------------------------------------------------------------------

(collectively, the “Capitol Adhesives Permits”). A list of the Capitol Adhesives
Permits is set forth on Schedule 5.13(a). The Capitol Adhesives Permits are
valid and in full force and effect and are freely transferable to Roberts, and
upon the Closing, Roberts will have all right, title and interest of Halex
thereunder. No event has occurred or circumstances exist which would currently
or upon notice or lapse of time constitute a default under any of the Capitol
Adhesives Permits. To the Knowledge of Halex, there is no threatened suspension,
cancellation or invalidation of any Capitol Adhesives Permit.

 

5.14 Intellectual Property.

 

(a) Except as provided in Schedule 5.14(a), and with the exception of (i)
“shrink-wrap” or similar widely-available commercial end-user licenses, or (ii)
Capitol Adhesives Intellectual Property for which Halex has obtained a license
sufficient for the conduct of the Capitol Adhesives Business as it is now
conducted, Halex, owns, or has, the sole and exclusive right to use, all Capitol
Adhesives Intellectual Property used in the conduct of the Capitol Adhesives
Business as it is now conducted, and, except as set forth on Schedule 5.14(a),
the consummation of the transactions contemplated hereby will not alter or
impair the use of any such rights. Except as set forth on Schedule 5.14(a), no
claims have been asserted by any Person which are currently pending against
Halex challenging or questioning the use by Halex or the validity or
effectiveness of any Capitol Adhesives Intellectual Property used by Halex in
the conduct of the Capitol Adhesives Business.

 

(b) Schedule 5.14(b) sets forth a complete and accurate list of all Capitol
Adhesives Registered Intellectual Property. For each item of Capitol Adhesives
Registered Intellectual Property, all necessary registration, maintenance and
renewal fees in connection with such Capitol Adhesives Registered Intellectual
Property have been paid and all necessary documents and certificates in
connection with such Capitol Adhesives Registered Intellectual Property have
been filed with the relevant patent, copyright, trademark or other authorities
in the United States or foreign jurisdictions, as the case may be, for the
purposes of maintaining such Capitol Adhesives Registered Intellectual Property
except in cases where Halex has determined to abandon any such registration.
Except as set forth on Schedule 5.14(b), to the Knowledge of Halex, there are no
actions that must be taken within thirty (30) days of the Closing Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to Patent and Trademark Office actions, documents,
applications or certificates for the purposes of obtaining, maintaining,
perfecting or preserving or renewing any Capitol Adhesives Registered
Intellectual Property.

 

(c) Schedule 5.14(c) lists all material Capitol Adhesives Proprietary Software
or Software which is licensed, leased or otherwise used by Halex in the Capitol
Adhesives Business (other than “shrink-wrap” Software), and identifies which
Software is owned, licensed, leased or otherwise used, as the case may be.

 

(d) Schedule. 5.14(d) sets forth a complete and accurate list of all agreements
(other than agreements with respect to “shrink-wrap” Software) between Halex, on
the one hand, and any Person, on the other hand, granting any right to use or
practice any rights under any of the Capitol Adhesives Intellectual Property
with respect to the Capitol Adhesives Business owned either by Halex or by any
other Person.

 

-23-



--------------------------------------------------------------------------------

(e) To the Knowledge of Halex, there is no: (i) unauthorized use, disclosure,
infringement or misappropriation of Capitol Adhesives Proprietary IP or the
Capitol Adhesives Intellectual Property therein; or (ii) action, suit, claim or
proceeding relating to the Capitol Adhesives Proprietary IP that is pending or
threatened against Halex or any of its managers, shareholders, directors,
officers or employees.

 

(f) To the extent that any Capitol Adhesives Proprietary IP has been developed
or created by a third party for Halex, Halex has a written agreement with such
third party with respect thereto and Halex thereby either (i) has obtained
ownership of, and is the exclusive owner of, or (ii) has obtained a license
(sufficient for the conduct of the Capitol Adhesives Business as currently
conducted) to the third party’s intellectual property rights in Halex. In each
case in which Halex has acquired any Capitol Adhesives Intellectual Property
from any Person, Halex has obtained a valid and enforceable assignment
sufficient to irrevocably transfer all rights in such Capitol Adhesives
Intellectual Property (including the right to seek past and future damages with
respect thereto) to Halex. Halex has not transferred ownership of, or granted
any exclusive license of or right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any Capitol Adhesives Proprietary
IP or the Capitol Adhesives Intellectual Property therein, to any other Person.

 

(g) Except as set forth on Schedule 5.14(g), the Capitol Adhesives Proprietary
IP and the Capitol Adhesives Intellectual Property is freely transferable to
Roberts, and upon the Closing, Roberts will have all right, title and interest
of Halex thereunder.

 

5.15 Inventories. All inventories of Halex related to the conduct of the Capitol
Adhesives Business are of good merchantable quality and are (i) in the case of
inventory held for sale such inventory is salable by December 15, 2005, and (ii)
in the case of other inventory currently usable in the ordinary course of
business for which it was purchased.

 

5.16 Intentionally Omitted.

 

5.17 Environmental.

 

(a) Except as set forth in Schedule 5.17(a), Halex, and to the Knowledge of
Halex, Capitol USA, has been in the past and currently is in compliance with all
Environmental Laws with respect to the Capitol Adhesives Business and all
businesses currently and previously conducted by Halex or Capitol USA on the
Cross Plains Site (the “Cross Plains Business”). To the Knowledge of Halex, no
event has occurred or circumstance exists that (with or without notice or lapse
of time) (A) would constitute or result in a violation by Halex or Capitol USA
of, or a failure on their part to comply with, any Environmental Law with
respect to the Cross Plains Business or (B) would give rise to any obligation on
the part of Halex or Capitol USA to undertake, or to bear all or any portion of
the cost of, any Remedial Action of any nature with respect to the Cross Plains
Business.

 

(b) Halex, and to the Knowledge of Halex, Capitol USA, possesses and is in
compliance with, and has at all times in the past possessed and been in
compliance with, all Capitol Adhesives Permits and all other permits relating to
the Environmental Laws necessary to conduct the Cross Plains Business.

 

-24-



--------------------------------------------------------------------------------

(c) Except as set forth in Schedule 5.17(c), the operations of Halex and, to the
Knowledge of Halex, Capitol USA, the operations of Capitol USA, with respect to
the Cross Plains Business have not resulted in any Release of Hazardous
Substances, and, to the Knowledge of Halex, no Hazardous Substances are present
at levels requiring investigation or remediation in, on, under or about any real
property currently or in the past owned, leased or operated by Halex with
respect to the Cross Plains Business.

 

(d) Halex and, to the Knowledge of Halex, Capitol USA, has not manufactured,
generated, used, transported, stored, treated or disposed of or arranged for the
disposal of Hazardous Substances with respect to the Cross Plains Business in
violation of any Environmental Laws.

 

(e) To the Knowledge of Halex, the Capitol Adhesives Business has not generated
Hazardous Substances that have been disposed of at real property at which an
investigation or Remedial Action is being conducted pursuant to Environmental
Laws.

 

(f) With respect to the Cross Plains Business, Halex, and to the Knowledge of
Halex, Capitol USA, does not own or operate, and has not owned or operated, any
underground storage tanks and no underground tanks are located in, at, on or
under property now owned, leased or operated by Halex or Capitol USA, and, to
the Knowledge of Halex, no underground storage tanks have been located in, at,
on or under property formerly owned, leased or operated by Halex or Capitol USA.

 

(g) Halex, and to the Knowledge of Halex, Capitol USA, does not manufacture,
sell or distribute, and has not manufactured, sold or distributed in the past,
materials or products containing asbestos with respect to the Cross Plains
Business.

 

(h) Halex has delivered to Roberts true and complete copies of (A) all notices
received by Halex concerning any environmental investigation or violation or
alleged violation of any Environmental Law with respect to the Cross Plains
Business and (B) to the Knowledge of Halex, all environmental reports,
information, investigations, notices required under applicable Environmental
Laws, and studies performed by or on behalf of, or otherwise within its
possession or control with respect to past or present environmental conditions
or compliance with Environmental Laws at any property presently or formerly
owned, leased or operated by Halex or Capitol USA with respect to the Cross
Plains Business.

 

(i) Except as set forth on Schedule 5.17(i), (i) to the Knowledge of Halex,
neither Halex nor any of Halex’s present or formerly owned, leased or operated
properties or operations relating to the Cross Plains Business are the subject
of any proceeding, settlement, or contract relating to Environmental Laws or
Hazardous Substances, (ii) Halex has not received written notice of any
investigation that has been commenced or a written request for information
concerning Hazardous Substances or Halex’s compliance with Environmental Laws
with respect to the Cross Plains Business, (iii) to the Knowledge of Halex, no
proceeding is threatened against Halex alleging any violation or liability under
Environmental Laws with respect to the Cross Plains Business, and (iv) no notice
has been received by Halex alleging any violation of or liability under any
Environmental Laws, or requiring or seeking to impose upon Halex, any property
presently or formerly owned, leased or operated by Halex, or any operation of
Halex, any investigatory or remedial action or obligation under any
Environmental Law with respect to the Cross Plains Business.

 

-25-



--------------------------------------------------------------------------------

5.18 Employees.

 

(a) Schedule 5.18(a) contains a complete and accurate list of the following
information for each employee, officer, and director of Halex working in the
Capitol Adhesives Business receiving annual salary and bonus in excess of
$30,000, including each employee, officer, director on leave of absence or
layoff status: name; job title; current compensation paid or payable and any
change in compensation since December 30, 2004 and, to the Knowledge of Halex,
since January 1, 2004; vacation accrued; and service credited for purposes of
vesting and eligibility to participate under any pension, retirement,
profit-sharing, thrift-savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, or any other employee benefit plan.

 

(b) No officer or director of Halex working in the Capitol Adhesives Business
and, to the Knowledge of Halex, no other employee working in the Capitol
Adhesives Business, is a party to, or is otherwise bound by, any Proprietary
Rights Agreement that in any way adversely affects, restricts, or will restrict
(i) the performance of his or her duties as an employee, officer or manager of
Halex or (ii) the ability of Halex to conduct the Capitol Adhesives Business. To
the Knowledge of Halex, no director or officer, or other key employee of Halex
working in the Capitol Adhesives Business intends to terminate his or her
employment.

 

(c) Schedule 5.18(c) contains a complete and accurate list of the following
information for each retired employee, officer or director of Halex who worked
in the Capitol Adhesives Business, or their dependents, receiving benefits or
scheduled to receive benefits in the future: name, pension benefit, pension
option election, retiree medical insurance coverage, retiree life insurance
coverage, and other benefits. Except as set forth in Schedule 5.18(c), there are
no retired employees, officers or directors of Halex and/or any of its
subsidiaries who worked in the Capitol Adhesives Business, and their dependents,
receiving benefits or scheduled to receive benefits from Halex and/or any of its
subsidiaries in the future.

 

(d) Halex is not a party to any collective bargaining agreements relating to the
Capitol Adhesives Business and there are no labor unions or other organizations
representing any employee of Halex working in the Capitol Adhesives Business.
There are no labor unions or other organizations which have filed a petition
with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any other Governmental Entity seeking certification as the
collective bargaining representative of any employee of Halex who works in the
Capitol Adhesives Business, and to the Knowledge of Halex no labor union or
organization is engaged in any organizing activity with respect to any employee
of Halex who works in the Capitol Adhesives Business. Since December 30, 2004,
and to the Knowledge of Halex in the three (3) years prior to the Closing Date,
there has not been, and to the Knowledge of Halex, there is not threatened, (i)
any strike, lockout, slowdown, picketing, work stoppage, or employee grievance
process with respect to the employees of Halex working in the Capitol Adhesives
Business or (ii) any unfair labor practice charge against Halex relating to the
Capitol Adhesives Business.

 

-26-



--------------------------------------------------------------------------------

(e) With respect to the Capitol Adhesives Business, Halex has complied, and is
presently in compliance, with all Laws relating to employment, equal
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health and/or privacy rights of employees. Halex is not liable for
the payment of any compensation, damages, Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Laws with respect to the Capitol Adhesives Employees.

 

(f) Except as set forth on Schedule 5.18(f), since December 30, 2004, and to the
Knowledge of Halex in the three (3) years prior to the Closing Date, neither
Halex nor Capitol USA have been a party to any court, arbitration, or
administrative preceding related to the Capitol Adhesives Business in which
Halex or Capitol USA was, or is, alleged to have violated any Laws relating to
employment, equal opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, income Tax withholding, occupational safety and health, plant closing,
and/or privacy rights of employees.

 

(g) Since December 30, 2004, and to the Knowledge of Halex in the three (3)
years prior to the Closing Date, neither Halex nor Capitol USA has effectuated,
with respect to the Capitol Adhesives Business, (i) a “plant closing” (as
defined in the Worker Adjustment and Retraining Notification Act (the “WARN
Act”), or any similar state, local or foreign law) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of Halex or Capitol USA or (ii) a “mass layoff” (as
defined in the WARN Act, or any similar state, local or foreign law) affecting
any site of employment or facility of Halex or Capitol USA.

 

(h) Except as set forth on Schedule 5.18(h), Halex is not a party to any
contract, agreement, or arrangement with any employee of Halex that (i)
restricts Halex’s right to terminate the employment with respect to any Capitol
Adhesives Employee without cause, or (ii) obligates Halex to pay severance to
any employee of Halex upon termination of such employee’s employment with Halex.

 

5.19 Insurance. No written notice of cancellation or termination has been
received by Halex with respect to any Insurance Policy relating to the Capitol
Adhesives Business since December 30, 2004, and, to the Knowledge of Halex, no
such written notice was received by Capitol USA within the last two years prior
to December 30, 2004. Halex has not been refused any insurance with respect to
its assets or operations relating to the Capitol Adhesives Business and has not
been limited by any insurance carrier with which it has carried insurance since
December 30, 2004, nor, to the Knowledge of Halex, was Capitol USA so refused or
limited at any time within the last two years prior to December 30, 2004.

 

5.20 Broker’s or Finder’s Fees. No agent, broker, investment or commercial
banker, or other Person acting on behalf of any shareholder of Halex or Halex or
under the authority of any of them is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee directly or indirectly in
connection with any of the transactions contemplated by this Agreement.

 

-27-



--------------------------------------------------------------------------------

5.21 Books of Account and Reports; Internal Controls; Absence of Certain
Payments.

 

(a) Books of Account and Reports. Halex’s books of account are correct and
complete in all material respects and fairly reflect, in reasonable detail, the
transactions and assets and liabilities of Halex, and to the Knowledge of Halex,
with respect to the Capitol Adhesives Business, Capitol USA’s books of account
were correct and complete in all material respects and fairly reflected, in
reasonable detail, the transactions and assets and liabilities of the Capitol
Adhesives Business prior to December 30, 2004.

 

(b) Absence of Certain Payments. Neither the shareholders of Halex nor Halex,
nor any director, officer, agent, employee or other Person associated with or
acting on behalf of Halex, has used any company funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, or made any direct or indirect unlawful payments to
government officials or employees from corporate funds, or established or
maintained any unlawful or unrecorded funds, and to the Knowledge of Halex,
neither the members of Capitol USA nor Capitol USA, nor any director, officer,
agent, employee or other Person associated with or acting on behalf of Capitol
USA, has used any company funds for unlawful contributions, gifts, entertainment
or other unlawful expenses relating to political activity, or made any direct or
indirect unlawful payments to government officials or employees from corporate
funds, or established or maintained any unlawful or unrecorded funds prior to
December 30, 2004.

 

5.22 Intentionally Omitted.

 

5.23 Customers and Suppliers.

 

(a) Set forth on Schedule 5.23(a) are the names and addresses of the ten (10)
customers of the Capitol Adhesives Business who purchased the largest dollar
volume of Halex’s merchandise in 2003 (“2003 Capitol Adhesives Material
Customers”), in 2004 (“2004 Capitol Adhesives Material Customers”) and in the
first three (3) months of 2005 (“2005 Capitol Adhesives Material Customers”),
showing the dollar volume of merchandise purchased by each such customer. The
2003 Capitol Adhesives Material Customers, 2004 Capitol Adhesives Material
Customers and the 2005 Capitol Adhesives Material Customers are sometimes
referred to herein collectively as the “Capitol Adhesives Material Customers”.

 

(b) Set forth on Schedule 5.23(b) are the names and addresses of the ten (10)
suppliers of products or services to the Capitol Adhesives Business who provided
the largest dollar volume of products or services to Halex in 2003 (“2003
Capitol Adhesives Material Suppliers”), in 2004 (“2004 Capitol Adhesives
Material Suppliers”) and in the first three (3) months of 2005 (“2005 Capitol
Adhesives Material Suppliers”), showing the dollar volume of products or
services provided by each such supplier. The 2003 Capitol Adhesives Material
Suppliers, 2004 Capitol Adhesives Material Suppliers and the 2005 Capitol
Adhesives Material Suppliers are sometimes referred to herein collectively as
the “Capitol Adhesives Material Suppliers”.

 

(c) The relationships of Halex with the Capitol Adhesives Material Customers and
the Capitol Adhesives Material Suppliers are good commercial working
relationships. Halex has not received any written notice from any of the Capitol
Adhesives Material Customers or Capitol Adhesives Material Suppliers terminating
or reducing in any material respect, or setting forth an intention to terminate
or reduce in any material respect in the future, or otherwise reflecting an

 

-28-



--------------------------------------------------------------------------------

adverse change in, the business relationship between a Capitol Adhesives
Material Customer or Capitol Adhesives Material Supplier and Halex. To the
Knowledge of Halex, (i) no Capitol Adhesives Material Customer or Capitol
Adhesives Material Supplier has given any oral notice terminating or reducing in
any material respect, or has indicated an intention to terminate or reduce in
any material respect in the future, or otherwise reflecting an adverse change
in, the business relations between a Capitol Adhesives Material Customer or
Capitol Adhesives Material Supplier and Halex and (ii) the consummation of the
transaction contemplated hereunder will not have any material adverse effect on
the business relationship of Halex with any Capitol Adhesives Material Customer
or Capitol Adhesives Material Supplier.

 

(d) No Capitol Adhesives Material Supplier (other than suppliers of electricity,
gas, telephone or water) constitutes a sole-source supplier to Halex with
respect to which practicable alternative sources of supply are not readily
available on comparable terms and conditions.

 

5.24 Intentionally Omitted.

 

5.25 Product Warranties and Product Returns. Attached as Schedule 5.25(a) are
true, correct and complete copies of all written warranties on products
manufactured in connection with the Capitol Adhesives Business. Schedule 5.25(b)
also contains a true, correct and complete schedule of all product returns or
warranty claims received in connection with the Capitol Adhesives Business (i)
since December 30, 2004 and (ii) to the Knowledge of Halex, received by Capitol
USA since January 1, 2003, which have with respect to any individual product
exceeded $5,000. None of the products sold in connection with the Capitol
Adhesives Business since December 30, 2004, and to the Knowledge of Halex during
the past three (3) years prior to December 30, 2004, has been, is currently, or,
to the Knowledge of Halex, is threatened to be, the subject of a product recall.

 

5.26 Product Liability. Except as set forth on Schedule 5.26, Halex has not at
any time since December 30, 2004 been a party to any action, suit, proceeding,
hearing or governmental investigation arising out of any injury to persons or
damage to property as the result of the ownership, possession or use of any of
the products in the Capitol Adhesives Business manufactured or sold since
December 30, 2004. To the Knowledge of Halex, no such action, suit, proceeding,
hearing or governmental investigation was or has been instituted against Capitol
USA during the past five (5) years prior to December 30, 2004 as the result of
the ownership, possession or use of any of the products in the Capitol Adhesives
Business manufactured or sold during the past five (5) years prior to December
30, 2004.

 

5.27 Royalty Obligations. Halex is not obligated to make any royalty or license
payment or other similar type of payment in connection with the sale of any of
its products in the Capitol Adhesives Business.

 

5.28 Real Estate.

 

(a) Halex does not currently own any real property. Schedule 5.28(a)(i)
accurately lists all real property owned, leased, operated or used by Halex in
the past relating to the Capitol Adhesives Business. Schedule 5.28(a)(ii) lists
all real property that Halex leases or subleases from any other Person with
respect to the Capitol Adhesives Business (the “Capitol Adhesives

 

-29-



--------------------------------------------------------------------------------

Leased Real Property”). Except as set forth on Schedule 5.28(a)(ii), with
respect to each lease and sublease listed on Schedule 5.28(a)(ii), (i) the lease
or sublease (collectively, the “Capitol Adhesives Real Property Leases”) is the
legal, valid, binding, and enforceable obligation of Halex, and is in full force
and effect, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and applicable equitable principles
(whether considered in a proceeding at law or in equity), (ii) there is no
default on the part of Halex, and Halex has not received notice of any default
by any party thereunder, (iii) to the Knowledge of Halex, the other parties to
each such lease and sublease are not in violation or default thereunder, and
(iv) Halex has provided to Roberts a true, correct and complete copy of the
Capitol Adhesives Real Property Leases.

 

(b) There are no pending or, to the Knowledge of Halex, contemplated or
threatened, condemnation or eminent domain proceedings against all or any
portion of the Capitol Adhesives Leased Real Property. To the Knowledge of
Halex, there are no (i) public improvements which have been commenced or
completed and for which an assessment may be levied against the Capitol
Adhesives Leased Real Property, or (ii) planned improvements which may result in
any assessment against the Capitol Adhesives Leased Real Property. Halex has not
received any notice of violation of any zoning, entitlement, building or other
land use regulations or of any covenants, conditions, restrictions, or easements
related to the Capitol Adhesives Leased Real Property.

 

(c) Except as set forth on Schedule 5.28(c), the Capitol Adhesives Real Property
Leases are freely transferable to Roberts, and upon the Closing, Roberts will
have all right, title and interest of Halex thereunder.

 

5.29 Intentionally Omitted.

 

5.30 Continuity of Business. Halex has continued to conduct the Capitol
Adhesives Business as it was conducted by Capitol USA prior to December 30, 2004
in all material respects.

 

5.31 Halex Disclosures. To the Knowledge of Halex, neither this Agreement or any
of the schedules, attachments, written statements, documents, certificates, or
other items delivered to Roberts pursuant to this Agreement contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained herein or therein in light of the circumstances under
which made, not misleading. Halex has disclosed, and provided copies of, all
material facts, information and documents pertaining to the Capitol Adhesives
Business and the Roberts Acquired Assets.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF ROBERTS

 

Roberts Group hereby represents and warrants to Halex as follows:

 

6.1 Organization.

 

(a) Roberts is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. Roberts has the requisite power
and authority to own and

 

-30-



--------------------------------------------------------------------------------

lease its property and carry on the Roberts Tape Business as now conducted.
Roberts is duly qualified to do business as a foreign entity and is in good
standing in each of the jurisdictions in which it is required by the nature of
the Roberts Tape Business or the ownership of its properties to so qualify,
except where the failure to be so qualified could not reasonably be expected to
have a material adverse effect on Roberts. RCI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
RCI has the requisite power and authority to own and lease its property and
carry on the Roberts Tape Business. RCI is duly qualified to do business as a
foreign entity and is in good standing in each of the jurisdictions in which it
is required by the nature of the Roberts Tape Business or the ownership of its
properties to so qualify, except where the failure to be so qualified could not
reasonably be expected to have a material adverse effect on Roberts. Schedule
6.1(a) correctly lists (i) each jurisdiction in which Roberts is qualified to do
business as a foreign entity, (ii) each jurisdiction in which RCI is qualified
to do business as a foreign entity, (iii) the Board of Directors of Roberts
Group, and (iv) the officers of Roberts Group.

 

(b) Attached as Schedule 6.1(b) are complete and correct copies of the Articles
of Incorporation and Bylaws of each of Roberts Group as now in effect.

 

6.2 Intentionally Omitted.

 

6.3 Authorization. Roberts Group have full power and authority to execute and
deliver each Transaction Document to which it is a party and to carry out the
transactions contemplated thereby. The board of directors of Roberts Group and
the shareholders of Roberts Group have taken all action required by Law, each of
Roberts’ and RCI’s Articles of Incorporation and Bylaws to authorize the
transactions contemplated by each Transaction Document to which Roberts Group is
a party. Each Transaction Document to which Roberts Group is a party is a valid
and binding obligation of Roberts Group, enforceable against it in accordance
with its terms, except to the extent that the enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws, or by
equitable principles relating to the rights of creditors generally.

 

6.4 No Violations; Defaults. The execution and delivery by Roberts Group of the
Transaction Documents to which Roberts Group is party and the consummation of
the transactions contemplated hereby and thereby by Roberts Group will not: (a)
violate any provision of Roberts’ or RCI’s Articles of Incorporation or Bylaws;
(b) violate, or constitute a default under, or permit the termination or
acceleration of the maturity of, any Indebtedness; (c) violate, or constitute a
default under, or permit the termination of, any agreement or other instrument
to which Roberts Group is a party or by which it is bound; (d) require consent,
approval, waiver or authorization from or registration or filing with any Person
or Governmental Entity, including but not limited to any party to any agreement
to which Roberts Group is a party or by which it is bound; (e) result in the
creation or imposition of any Encumbrance on any properties or assets of Roberts
Group; or (f) violate any Law to which Roberts Group is subject.

 

6.5 Intentionally Omitted.

 

-31-



--------------------------------------------------------------------------------

6.6 Absence of Certain Changes or Events. Except as set forth on Schedule 6.6,
since December 31, 2003, the Roberts Tape Business has operated only in the
ordinary course and there has not been:

 

(a) any material adverse change in the condition (financial or otherwise),
results of operations or properties of the Roberts Tape Business;

 

(b) any damage, destruction or loss, whether or not covered by insurance, having
an adverse effect on the Halex Acquired Assets in excess of $25,000;

 

(c) Intentionally Omitted;

 

(d) any agreement or understanding relating to the Roberts Tape Business calling
for payments in excess of $25,000 or not in the ordinary course of the Roberts
Tape Business;

 

(e) Intentionally Omitted;

 

(f) any entry into any commitment or transaction material to the Roberts Tape
Business (including but not limited to, any borrowing, sale, lease, transfer or
other disposition of any nature of a material asset or material amount of assets
or capital expenditure in a material amount) or the sale, disposition, mortgage
or pledge of a material asset (for purposes of this clause (f) an asset or
assets having a book value of in excess of $25,000 relating to the Roberts Tape
Business shall be considered material);

 

(g) any cancellation or waiver of any claims or rights relating to the Roberts
Tape Business;

 

(h) any waiver, amendment or modification or cancellation of any agreement
relating to the Roberts Tape Business except in the ordinary course of business;

 

(i) (A) any incurrence of indebtedness for borrowed money or guaranty of any
indebtedness of another Person or issuance or sale of any debt securities or
warrants or other rights to acquire debt securities of Roberts relating to the
Roberts Tape Business; (B) any loans, advances or capital contributions to, or
investments in, any Person; or (C) payment, loan or advance (other than payment
of compensation or expenses in the ordinary course of business) to, or sale,
transfer or lease of any of its properties or assets to or entry into any
agreement with, any of Roberts’ or RCI’s managers, governors, directors,
officers or Affiliates;

 

(j) any creation or imposition of an Encumbrance on any asset or property
relating to the Roberts Tape Business except the automatic attachment of the
lien of Roberts’ and RCI’s lenders on after-acquired assets;

 

(k) any capital expenditures other than in the ordinary course of business in
the Roberts Tape Business in an aggregate amount exceeding $25,000;

 

(l) Intentionally Omitted;

 

-32-



--------------------------------------------------------------------------------

(m) any change in Tax or accounting methods, principles, practices or policies
used by Roberts relating to the Roberts Tape Business, except as required by
GAAP or applicable Law;

 

(n) any material change in the prices charged for the products and services
relating to the Roberts Tape Business or any agreement to do so with any Roberts
Material Customer or any material change in the prices paid for products and
services relating to the Roberts Tape Business or any agreement to do so with
any Roberts Material Supplier;

 

(o) any sale, assignment, transfer, lease or license of any intangible property
relating to the Roberts Tape Business;

 

(p) any amendment, modification or termination of a Roberts Material Contract;
or

 

(q) any agreement, whether oral or written, to do any of the foregoing.

 

6.7 Title to Property; Encumbrances. Roberts has good and marketable title to or
other legal right to use all the Halex Acquired Assets. All the Halex Acquired
Assets are freely transferable to Halex pursuant to the terms of this Agreement,
and upon Closing, Halex will have all right, title and interest of Roberts
thereunder. Except as set forth on Schedule 6.7(a), none of the Halex Acquired
Assets is subject to any Encumbrance except Encumbrances for Taxes not yet
delinquent or the validity of which are being contested in good faith by
appropriate actions. Schedule 6.7(b) contains (i) a true and complete list of
all items of machinery, equipment, computer hardware, and similar personal
property owned or leased by Roberts and used or useful in the Roberts Tape
Business, and (ii) indicates whether each such item of personal property is
owned or leased.

 

6.8 Condition and Sufficiency of Assets. All of the Halex Acquired Assets are in
good operating condition, ordinary wear and tear excepted, and their use and
operation complies in all material respects with all applicable Laws. None of
the Halex Acquired Assets is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The property and equipment of Roberts and included in the Halex Acquired
Assets are sufficient for the conduct of the Roberts Tape Business as presently
conducted by Roberts and previously conducted by RCI. The Halex Acquired Assets
(together with the Halex Excluded Assets) constitute all of the assets,
properties, and rights used in or which are necessary for the conduct of the
Roberts Tape Business. Except as otherwise provided in this Agreement, Roberts
is the sole owner of the Halex Acquired Assets. Immediately following the
Closing, Roberts Group will not own or lease any material assets, properties or
rights which are used in or necessary for the conduct of the Roberts Tape
Business, except for the Halex Excluded Assets.

 

6.9 Litigation; No Violations of Law.

 

(a) Litigation. Except as set forth on Schedule 6.9, there is no action, suit,
claim, proceeding or arbitration at law or in equity or before or by any
Governmental Entity pending or, to the Knowledge of Roberts Group, threatened
against or affecting the Roberts Tape Business or any related properties or
assets, and to the Knowledge of Roberts Group, there is no basis for any such
action, suit, claim, proceeding or arbitration.

 

-33-



--------------------------------------------------------------------------------

(b) No Violations of Law.

 

(i) The Roberts Tape Business has been conducted and operated, and the ownership
or use of the Halex Acquired Assets is and has been, in compliance in all
material respects with each Law that is or was applicable to the Roberts Tape
Business. To the Knowledge of Roberts Group, no event has occurred or
circumstance exists that, (with or without notice or lapse of time) with respect
to the Roberts Tape Business, (A) would constitute or result in a violation by
Roberts Group of, or a failure on its part to comply with, any Law or (B) would
give rise to any obligation on the part of Roberts Group to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.

 

(ii) With respect to the Roberts Tape Business, Roberts Group has not received,
at any time since January 1, 2001, any written notice or, to the Knowledge of
Roberts Group, any other communication (whether oral or written) from any
Governmental Entity or any other Person regarding (A) any actual, alleged or
potential violation of, or failure to comply with, any Law or (B) any actual,
alleged or potential obligation on the part of Roberts Group to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.

 

6.10 Intentionally Omitted.

 

6.11 Intentionally Omitted.

 

6.12 Material Contracts. Schedule 6.12(a) contains a complete list of each
contract, agreement, license, instrument and understanding (whether or not in
writing) which is binding on or which is material to the assets, financial
condition or results of operations of the Roberts Tape Business (each, a
“Roberts Material Contract”). Without limiting the generality of the foregoing,
such list includes all such contracts, agreements, licenses, instruments and
understandings:

 

(a) providing for payments of, or which involve, or could reasonably be expected
to involve, more than $25,000 per year;

 

(b) that cannot be terminated upon 30 days’ or less notice without penalty or
that have an unexpired term in excess of one year from the date of this
Agreement or that commit Roberts Group to product pricing that cannot be changed
on 30 days’ or less notice without penalty;

 

(c) providing for the extension of credit by Roberts Group on terms longer than
net due 60 days after invoice;

 

(d) limiting the ability of Roberts Group to conduct the Roberts Tape Business
or compete with any Person, including, but not limited to, as to manner or
place;

 

(e) providing for an indemnity or other similar undertaking by Roberts Group;

 

(f) granting a power of attorney, agency or similar authority to another Person;

 

(g) with or for the benefit of any Affiliate of Roberts Group;

 

-34-



--------------------------------------------------------------------------------

(h) that are royalty, commission, representative, distributor or sales agent
agreements, practices or understandings, or that otherwise bind Roberts to pay
commissions or royalties to any Person;

 

(i) Intentionally Omitted;

 

(j) Intentionally Omitted;

 

(k) Intentionally Omitted;

 

(l) that are in the nature of an indenture, mortgage, promissory note, loan or
credit agreement or other contract relating to the borrowing of money or a line
of credit by or from Roberts Group or to the direct or indirect guaranty or
assumption by Roberts Group of obligations of others or the mortgaging or
pledging of any material asset or material portion of assets;

 

(m) that are for capital expenditures in an amount exceeding $25,000 in any
individual case or $50,000 in the aggregate;

 

(n) that are joint venture, partnership, or other agreements (however named)
involving a sharing of profits, losses, costs, or liabilities;

 

(o) that are leases, rental or occupancy agreements, licenses, installments and
conditional sale agreements, and other agreements affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $25,000 and with terms of less than one year); and

 

(p) that are licensing agreements or other agreements with respect to patents,
trademarks, copyrights, or other intellectual property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Roberts Intellectual Property.

 

True, correct and complete copies of all Roberts Material Contracts have been
delivered to Halex, and, in the case of each oral Roberts Material Contract, a
written description of its material terms has been so provided to Halex. Each of
the Roberts Material Contracts is a valid and binding obligation of the Parties
thereto in accordance with its terms and there have been no defaults by Roberts
Group or, to the Knowledge of Roberts Group, by the other party or Parties, or
claims of default and, to the Knowledge of Roberts Group, there are no facts or
conditions that have occurred which, through the passage of time or the giving
of notice, or both, would constitute a default by Roberts Group or, to the
Knowledge of Roberts Group, by the other party or Parties thereunder or would
cause the acceleration of any obligation of any party thereto or the creation of
an Encumbrance upon any of the Halex Acquired Assets. Except as set forth on
Schedule 6.12(b), each of the Roberts Material Contracts is freely transferable
to Halex, and upon the Closing, Halex will have all right, title and interest of
Roberts thereunder.

 

6.13 Licenses, Permits and Authorizations. Roberts Group hold all licenses,
permits, franchises, certificates and other authorizations required by any Law
or Governmental Entity that

 

-35-



--------------------------------------------------------------------------------

are necessary for the operation by Roberts of the Roberts Tape Business as
presently conducted (collectively, the “Roberts Tape Permits”). A list of the
Roberts Tape Permits is set forth on Schedule 6.13(a). The Roberts Tape Permits
are valid and in full force and effect and are freely transferable to Halex, and
upon the Closing, Halex will have all right, title and interest of Roberts
thereunder. No event has occurred or circumstances exist which would currently
or upon notice or lapse of time constitute a default under any of the Roberts
Tape Permits. To the Knowledge of Roberts Group, there is no threatened
suspension, cancellation or invalidation of any Roberts Tape Permits.

 

6.14 Intellectual Property.

 

(a) Except as provided in Schedule 6.14(a), and with the exception of (i)
“shrink-wrap” or similar widely-available commercial end-user licenses, or (ii)
Roberts Intellectual Property for which Roberts has obtained a license
sufficient for the conduct of the Roberts Tape Business as it is now conducted,
Roberts, owns, or has, the sole and exclusive right to use, all Roberts
Intellectual Property used in the conduct of the Roberts Tape Business as it is
now conducted, and, except as set forth on Schedule 6.14(a), the consummation of
the transactions contemplated hereby will not alter or impair the use of any
such rights. Except as set forth on Schedule 6.14(a), no claims have been
asserted by any Person which are currently pending against Roberts challenging
or questioning the use by Roberts or the validity or effectiveness of any
Roberts Intellectual Property used by Roberts in the conduct of the Roberts Tape
Business.

 

(b) Schedule 6.14(b) sets forth a complete and accurate list of all Roberts
Registered Intellectual Property relating to the Roberts Tape Business. For each
item of Roberts Registered Intellectual Property, all necessary registration,
maintenance and renewal fees in connection with such Roberts Registered
Intellectual Property have been paid and all necessary documents and
certificates in connection with such Roberts Registered Intellectual Property
have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Roberts Registered Intellectual Property
except in cases where Roberts has determined to abandon any such registration.
Except as set forth on Schedule 6.14(b), to the Knowledge of Roberts Group,
there are no actions that must be taken within thirty (30) days of the Closing
Date, including the payment of any registration, maintenance or renewal fees or
the filing of any responses to Patent and Trademark Office actions, documents,
applications or certificates for the purposes of obtaining, maintaining,
perfecting or preserving or renewing any Roberts Registered Intellectual
Property.

 

(c) Schedule 6.14(c) lists all material Roberts Proprietary Software or Software
which is licensed, leased or otherwise used by Roberts in the Roberts Tape
Business (other than “shrink-wrap” Software), and identifies which Software is
owned, licensed, leased or otherwise used, as the case may be.

 

(d) Schedule. 6.14(d) sets forth a complete and accurate list of all agreements
(other than agreements with respect to “shrink-wrap” Software) between Roberts,
on the one hand, and any Person, on the other hand, granting any right to use or
practice any rights under any of the Roberts Intellectual Property owned either
by Roberts or by any other Person.

 

-36-



--------------------------------------------------------------------------------

(e) To the Knowledge of Roberts Group, there is no: (i) unauthorized use,
disclosure, infringement or misappropriation of Roberts Proprietary IP or the
Roberts Intellectual Property therein; or (ii) action, suit, claim or proceeding
relating to the Roberts Proprietary IP that is pending or threatened against
Roberts or any of its shareholders, directors, officers or employees.

 

(f) To the extent that any Roberts Proprietary IP has been developed or created
by a third party for Roberts, Roberts has a written agreement with such third
party with respect thereto and thereby either (i) has obtained ownership of, and
is the exclusive owner of, or (ii) has obtained a license (sufficient for the
conduct of the Roberts Tape Business as currently conducted) to the third
party’s intellectual property rights in Roberts. In each case in which Roberts
has acquired any Roberts Intellectual Property from any Person, Roberts has
obtained a valid and enforceable assignment sufficient to irrevocably transfer
all rights in such Roberts Intellectual Property (including the right to seek
past and future damages with respect thereto) to Roberts. Roberts has not
transferred ownership of, or granted any exclusive license of or right to use,
or authorized the retention of any exclusive rights to use or joint ownership
of, any Roberts Proprietary IP or the Roberts Intellectual Property therein, to
any other Person.

 

(g) Except as set forth on Schedule 6.14(g), the Roberts Proprietary IP and the
Roberts Intellectual Property is freely transferable to Halex, and upon the
Closing, Halex will have all right, title and interest of Roberts thereunder.

 

6.15 Inventories. All inventories of Roberts related to the conduct of the
Roberts Tape Business are of good merchantable quality and are (i) in the case
of inventory held for sale such inventory is salable by December 31, 2005, and
(ii) in the case of other inventory currently usable in the ordinary course of
business for which it was purchased.

 

6.16 Intentionally Omitted.

 

6.17 Intentionally Omitted.

 

6.18 Intentionally Omitted.

 

6.19 Insurance. No written notice of cancellation or termination has been
received by Roberts Group with respect to any Insurance Policy relating to the
Roberts Tape Business within the last two (2) years. Roberts Group has not been
refused any insurance with respect to its assets or operations relating to the
Roberts Tape Business nor have been limited by any insurance carrier with which
it has carried insurance during the last two (2) years.

 

6.20 Broker’s or Finder’s Fees. No agent, broker, investment or commercial
banker, or other Person acting on behalf of any shareholder of Roberts Group or
Roberts Group or under the authority of any of them is or will be entitled to
any broker’s or finder’s fee or any other commission or similar fee directly or
indirectly in connection with any of the transactions contemplated by this
Agreement.

 

6.21 Books of Account and Reports; Internal Controls; Absence of Certain
Payments.

 

(a) Books of Account and Reports. Roberts’s and RCI’s books of account are
correct and complete in all material respects and fairly reflect, in reasonable
detail, the transactions and assets and liabilities of Roberts.

 

-37-



--------------------------------------------------------------------------------

(b) Absence of Certain Payments. Neither the shareholders of Roberts Group nor
Roberts Group, nor any director, officer, agent, employee or other Person
associated with or acting on behalf of Roberts Group, has used any company funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, or made any direct or indirect unlawful payments
to government officials or employees from corporate funds, or established or
maintained any unlawful or unrecorded funds.

 

6.22 Intentionally Omitted.

 

6.23 Customers and Suppliers.

 

(a) Set forth on Schedule 6.23(a) are the names and addresses of the ten (10)
customers of the Roberts Tape Business who purchased the largest dollar volume
of Roberts’s merchandise in 2003 (“2003 Roberts Material Customers”), in 2004
(“2004 Roberts Material Customers”) and in the first three (3) months of 2005
(“2005 Roberts Material Customers”), showing the dollar volume of merchandise
purchased by each such customer. The 2003 Roberts Material Customers, 2004
Roberts Material Customers and the 2005 Roberts Material customers are sometimes
referred to herein collectively as the “Roberts Material Customers”.

 

(b) Set forth on Schedule 6.23(b) are the names and addresses of the ten (10)
suppliers of products or services to the Roberts Tape Business who provided the
largest dollar volume of products or services to Roberts in 2003 (“2003 Roberts
Material Suppliers”), in 2004 (“2004 Roberts Material Suppliers”) in the first
three (3) months of 2005 (“2005 Roberts Material Suppliers”), showing the dollar
volume of products or services provided by each such supplier. The 2003 Roberts
Material Suppliers, 2004 Roberts Material Suppliers and the 2005 Roberts
Material Suppliers are sometimes referred to herein collectively as the “Roberts
Material Suppliers”.

 

 

(c) The relationships of Roberts Group with the Roberts Material Customers and
the Roberts Material Suppliers are good commercial working relationships.
Roberts Group has not received any written notice from any of the Roberts
Material Customers or Roberts Material Suppliers terminating or reducing in any
material respect, or setting forth an intention to terminate or reduce in any
material respect in the future, or otherwise reflecting an adverse change in,
the business relationship between a Roberts Material Customer or Roberts
Material Supplier and Roberts Group. To the Knowledge of Roberts Group (i) no
Roberts Material Customer or Roberts Material Supplier has given any oral notice
terminating or reducing in any material respect, or has indicated an intention
to terminate or reduce in any material respect in the future, or otherwise
reflecting an adverse change in, the business relations between a Roberts
Material Customer or Roberts Material Supplier and Roberts and (ii) the
consummation of the transaction contemplated hereunder will not have any
material adverse effect on the business relationship of Roberts Group with any
Roberts Material Customer or Roberts Material Supplier.

 

-38-



--------------------------------------------------------------------------------

(d) No Roberts Material Supplier (other than suppliers of electricity, gas,
telephone or water) constitutes a sole-source supplier to Roberts Group with
respect to which practicable alternative sources of supply are not readily
available on comparable terms and conditions.

 

6.24 Intentionally Omitted.

 

6.25 Product Warranties and Product Returns. Attached as Schedule 6.25(a) are
true, correct and complete copies of all written warranties on products
manufactured in connection with the Roberts Tape Business. Schedule 6.25(b) also
contains a true, correct and complete schedule of all product returns or
warranty claims received in connection with the Roberts Tape Business since
January 1, 2003, which have with respect to any individual product exceeded
$5,000. None of the products sold in connection with the Roberts Tape Business
within the past three (3) years has been, is currently, or, to the Knowledge of
Roberts Group, is threatened to be, the subject of a product recall.

 

6.26 Product Liability. Roberts Group has not at any time during the past five
(5) years been a party to any action, suit, proceeding, hearing or governmental
investigation arising out of any injury to persons or damage to property as the
result of the ownership, possession or use of any of the products in the Roberts
Tape Business manufactured or sold during the past five (5) years.

 

6.27 Royalty Obligations. Except as set forth on Schedule 6.27, Roberts Group is
not obligated to make any royalty or license payment or other similar type of
payment in connection with the sale of the products in the Roberts Tape
Business.

 

6.28 Intentionally Omitted.

 

6.29 Intentionally Omitted.

 

6.30 Intentionally Omitted.

 

6.31 Roberts Group Disclosure. To the Knowledge of Roberts Group, neither this
Agreement or any of the schedules, attachments, written statements, documents,
certificates, or other items delivered to Halex pursuant to this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein or therein in light of the
circumstances under which made, not misleading.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF QEP

 

QEP hereby represents and warrants to Halex as follows:

 

7.1 Corporate Organization. QEP is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power to execute and deliver this Agreement and any other
Transaction Document to which it is a party, and to consummate the transactions
contemplated by this Agreement and any Transaction Document to which it is a
party.

 

-39-



--------------------------------------------------------------------------------

7.2 Authorization. QEP has full power and authority to execute and deliver each
Transaction Document to which it is a party and to carry out the transactions
contemplated thereby. The board of directors of QEP and the shareholders of QEP
have taken all action required by Law, QEP’s Certificate of Incorporation and
Bylaws to authorize the transactions contemplated by each Transaction Document
to which QEP is a party. Each Transaction Document to which QEP is a party is a
valid and binding obligation of QEP, enforceable against it in accordance with
its terms, except to the extent that the enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws, or by
equitable principles relating to the rights of creditors generally.

 

7.3 No Violations; Defaults. The execution and delivery by QEP of the
Transaction Documents to which QEP is party and the consummation of the
transactions contemplated hereby and thereby by QEP will not: (a) violate any
provision of QEP’s Certificate of Incorporation or Bylaws; (b) require consent,
approval, waiver or authorization from or registration or filing with any Person
or Governmental Entity, including but not limited to any party to any agreement
to which QEP is a party or by which it is bound; or (c) violate any Law or any
judgment, writ, decree, order, regulation or rule of any court or Governmental
Entity to which QEP is subject.

 

ARTICLE VIII

COVENANTS AND OTHER AGREEMENTS

 

The Parties agree as follows with respect to the period following the Closing:

 

8.1 Public Announcements. None of the Parties shall make, or permit any agent or
Affiliate to make, any public statements, including, without limitation, any
press releases, with respect to this Agreement and the transactions contemplated
hereby without the prior written consent of the other Parties, which consent
will not be unreasonably withheld or delayed, except as may be required by law;
provided, however, that after the Closing, (a) American Capital Strategies, Ltd.
may make a public announcement and publish a website article, subject to
obtaining the prior written consent of QEP, which consent will not be
unreasonably withheld or delayed, and (b) QEP may make a public announcement and
publish a website article, subject to obtaining the prior written consent of
American Capital Strategies, Ltd., which consent will not be unreasonably
withheld or delayed.

 

8.2 Transaction Expenses. Each of Roberts Group, on the one hand, and Halex, on
the other hand, will pay all of their respective expenses incurred in connection
with the negotiation and consummation of the transactions contemplated by this
Agreement.

 

8.3 Further Assurances. From and after the Closing, each of the Parties shall
execute and deliver such further instruments of conveyance and transfer and take
such other action as reasonably may be necessary to further effectuate the
transactions contemplated by this Agreement.

 

8.4 Intentionally Omitted.

 

-40-



--------------------------------------------------------------------------------

8.5 Apportionment of Taxes.

 

(a) Apportioned Obligations.

 

(i) The Parties hereto agree that all Taxes and similar ad valorem obligations
that are levied with respect to the Roberts Acquired Assets, Halex Acquired
Assets, Capitol Adhesives Business or Roberts Tape Business for assessment
periods within which the Closing Date occurs (collectively, the “Apportioned
Obligations”) shall be apportioned between Halex, on one hand, and Roberts, on
the other hand, as of the Closing Date based on the number of days in any such
period falling on or prior to the Closing Date, on the one hand, and after the
Closing Date, on the other hand (it being understood that, with respect to any
Apportioned Obligation related to the Halex Acquired Assets, Halex is
responsible for the portion of each such Apportioned Obligation attributable to
the number of days after the Closing Date in the relevant assessment period and,
with respect to any Apportioned Obligation related to the Roberts Acquired
Assets, Roberts is responsible for the portion of each such Apportioned
Obligation attributable to the number of days after the Closing Date in the
relevant assessment period). Each Party shall pay directly or, if necessary,
reimburse the other Party, with respect to its apportionment of the Apportioned
Obligations. Each Party hereto shall cooperate in assuring that Apportioned
Obligations are billed directly to and paid by Halex or Roberts pursuant to the
Parties’ understanding set forth in this Section 8.5(a)(i). The Parties hereto
shall cooperate, including with respect to any examination or audit by taxing
authorities, to avoid payment of duplicate or inappropriate Taxes or other ad
valorem obligations of any kind or description which relate to the Roberts
Acquired Assets or the Halex Acquired Assets. Roberts shall furnish, at the
request of Halex, and Halex shall furnish, at the request of Roberts, proof of
payment of any such Taxes or ad valorem obligations or other documentation that
is a prerequisite to avoiding payment of a duplicate or inappropriate Tax or
other ad valorem obligations.

 

(ii) In the event that any refund, rebate or similar payment is received by
Roberts or Halex for any real property Taxes, personal property Taxes or similar
ad valorem obligations which are Apportioned Obligations, the Parties agree that
such payment will be apportioned between Halex, on one hand, and Roberts, on the
other hand, and paid over to the appropriate party on the basis of their
respective corresponding liability for such Apportioned Obligations during the
assessment period.

 

(iii) In the event that it is determined subsequent to the Closing Date that
additional real property Taxes, personal property Taxes or similar ad valorem
obligations which are Apportioned Obligations are required to be paid, the
Parties agree that such additional Taxes will be apportioned between Halex, on
the one hand, and Roberts, on the other hand, and paid over by the appropriate
party on the basis of their respective corresponding liability for such
Apportioned Obligations during the assessment period.

 

(b) Except as otherwise provided in this Agreement, as between Halex, on the one
hand, and Roberts, on the other hand: (i) Halex shall be responsible for and
shall pay all Taxes levied or imposed upon, or in connection with, the Roberts
Acquired Assets and Capitol Adhesives Business on or prior to the Closing Date;
(ii) Roberts shall be responsible for and shall pay all Taxes levied or imposed
upon, or in connection with, the Roberts Acquired Assets and Capitol Adhesives
Business after the Closing Date; (iii) Roberts shall be responsible for and
shall pay all Taxes levied or imposed upon, or in connection with, the Halex
Acquired Assets and Roberts Tape Business on or prior to the Closing Date; (iv)
Halex shall be responsible for and

 

-41-



--------------------------------------------------------------------------------

shall pay all Taxes levied or imposed upon, or in connection with, the Halex
Acquired Assets and Roberts Tape Business after the Closing Date; and (v) Halex
and Roberts will each be responsible for and shall pay their own Income Taxes,
if any, arising from the transactions contemplated hereby. Any exemptions,
allowances or deductions that are calculated on an annual basis shall be
prorated in the manner provided for Apportioned Obligations.

 

(c) Halex shall pay directly, or reimburse Roberts promptly upon demand and
delivery of proof of payment for, all transfer, documentary, sales, use, stamp,
registration and other sales, and all conveyance fees, recording charges and
other fees and charges (including any penalties and interest (collectively,
“Transfer Taxes”)) that may be imposed upon, or payable or collectible or
incurred in connection with, this Agreement and the transactions contemplated
hereby. The Parties will cooperate to obtain available exemptions from such
Transfer Taxes. All other expenses of Closing will be paid by the Party
incurring such expense.

 

8.6 Tax Returns. Halex shall be responsible for the timely filing (taking into
account any extensions received from the relevant Tax authorities) of all Tax
Returns required by Law to be filed in respect of (i) the Roberts Acquired
Assets or the Capitol Adhesives Business on or prior to the Closing Date, and
(ii) the Halex Acquired Assets or the Roberts Tape Business after the Closing
Date. Roberts shall be responsible for the timely filing (taking into account
any extensions received from the relevant Tax authorities) of all Tax Returns
required by Law to be filed in respect of (i) the Roberts Acquired Assets or the
Capitol Adhesives Business after the Closing Date, and (ii) the Halex Acquired
Assets or the Roberts Tape Business on or prior to the Closing Date.

 

8.7 Intentionally Omitted.

 

8.8 Access to Books and Records. After the Closing, for six (6) years thereafter
(i) Halex shall, upon reasonable advance notice from Roberts, make available to
Roberts and its counsel and accountants, copies of any business records of
Roberts sold hereunder to the extent such records are reasonably required by
Roberts for the purpose of filing Tax Returns, defending audits and responding
to product liability claims and governmental investigations; and (ii) Roberts
shall, upon reasonable advance notice from Halex make available to Halex and its
counsel and accountants, copies of any business records of Halex sold hereunder
to the extent such records are reasonably required by Halex for the purpose of
filing Tax Returns, defending audits and responding to product liability claims
and governmental investigations. Upon request by Roberts for certain information
relating to the Capitol Adhesives Business, but in the possession of Capitol
USA, Halex’s predecessor-in-interest, Halex agrees to use its commercially
reasonable best efforts to obtain access to the books and records relating to
the Capitol Adhesive Business held by Capitol USA. Roberts, on the one hand, and
Halex, on the other hand, shall maintain all such records during such six-year
period and shall not destroy or discard any such records without providing the
other party with thirty (30) days’ prior written notice.

 

8.9 Allocation of Purchase Price. The Purchase Price shall be allocated for Tax
purposes among the Roberts Acquired Assets of Halex in accordance with GAAP and
as described on Schedule 8.9 to be attached hereto on the Closing Date. The
Purchase Price shall be allocated for Tax purposes among the Halex Acquired
Assets of Roberts in accordance with GAAP and as described on Schedule 8.9 to be
attached hereto on the Closing Date. Roberts and Halex each

 

-42-



--------------------------------------------------------------------------------

hereby covenant and agree that, unless otherwise required by applicable Law, it
will not take a position on any Income Tax Return, before any governmental
agency charged with the collection of any Income Tax, or in any judicial
proceeding that is in any way inconsistent with the terms of this Section 8.9.
The Parties further agree that any subsequent allocation necessary as a result
of an adjustment to the consideration to be paid hereunder shall be made in a
manner consistent with such original allocation. Each Party agrees to notify the
other if the IRS or any other Tax authority proposes a reallocation of such
amounts.

 

8.10 Roberts Excluded Assets.

 

(a) Finished Goods. Halex agrees to remove all finished goods unrelated to the
Capitol Adhesives Business from the Capitol Adhesives Leased Real Properties
within ninety (90) days after the Closing Date at its sole cost and expense;
provided, that finished goods, related to Halex’s seaming tape business may
remain on the Capitol Adhesives Leased Real Properties for a period of twelve
(12) months after the Closing, in accordance with that certain Transition
Services Agreement, in the form attached hereto as Exhibit D (the “Transition
Services Agreement”) to be entered into between Halex and Roberts Group, but in
no event later than the date the remaining Roberts Excluded Assets are removed
from the Capitol Adhesives Leased Real Properties.

 

(b) Equipment and Machinery. Halex agrees to remove the remaining Roberts
Excluded Assets, including, but not limited to, all machinery and equipment
related to the production of carpet seaming tape and any business unrelated to
the Capitol Adhesives Business, from the Capitol Adhesives Leased Real
Properties within twelve (12) months after the Closing Date, in accordance with
the Transition Services Agreement to be entered into between Halex and Roberts.

 

8.11 Halex Acquired Assets. Halex agrees to remove the Halex Acquired Assets
from Roberts’ Mexico, Missouri facility at its sole cost and expense no later
than ninety (90) days after the Closing Date, in accordance with the Transition
Services Agreement to be entered into between Halex and Roberts; provided, that
upon prior reasonable notice by Halex, Roberts shall give Halex access to the
Roberts Leased Real Properties during regular business hours for the purpose of
removing the Halex Acquired Assets.

 

8.12 Compliance with Bulk Sales Laws Requirements. Each party hereto has agreed
to waive compliance with any applicable bulk sale transfer laws in connection
with the consummation of the transactions contemplated by this Agreement,
including the bulk transfer provisions of the Uniform Commercial Code, and as a
condition to such waiver by Roberts, on the one hand, and Halex on the other
hand, agree to indemnify, defend and hold harmless such other party from any
Loss resulting from non-compliance with such applicable bulk sale transfer laws.

 

8.13 Environmental Matters.

 

The Parties acknowledge that certain volatile organic compounds (“VOCs”) have
been discovered in the soil and the ground water at Halex’s leased location at
300 Cross Plains Boulevard, Dalton, Whitfield County, Georgia (the “Cross Plains
Site”) as more fully described

 

-43-



--------------------------------------------------------------------------------

in (i) the Limited Phase II Environmental Site Assessment prepared by Tri-State
Testing & Drilling, LLC dated August 9, 2004; (ii) the Release Notification and
Reportable Quantities Screening Method Report prepared by Tri-State Testing &
Drilling, LLC dated August 26, 2004; (iii) lab analytical results for monitoring
well #4 (MW4) through monitoring well #7 (MW7) prepared by Test America from
samples collected by Tri-State Testing & Drilling LLC on September 9, 2004; (iv)
Phase I Environmental Site Assessment Report prepared by Golder Associates dated
June 22, 2004; provided, that for purposes of this subsection (iv), any VOCs
Released prior to the Closing Date that were sampled or tested in the Phase II
Assessment (as described in subsection (vi) herein) and that do not exceed any
applicable standard under any applicable Environment Law shall not be included
in the definition of Cross Plains Contamination, and provided further, that for
purposes of this subsection (iv), the Parties shall have the opportunity to
challenge any determination as to whether the VOCs that were sampled or tested
in the Phase II Assessment (as described in subsection (vi)) were Released prior
to the Closing Date; (v) Scope of Work for Phase II Assessment prepared by
Golder Associates dated June 16, 2004 with Analytical Report prepared by STL
Savannah dated June 23, 2004; (vi) Report of Phase II Environmental
Investigation, prepared by Golder Associates dated August 13, 2004; and (vii)
the letter dated December 9, 2004 from the State of Georgia to Barrett
Properties, LLC, the owner of the Cross Plains Site, regarding the listing of
the Cross Plains Site on the Georgia Hazardous Site Inventory; and any related
VOC contamination originating on the Cross Plains Site that may have migrated
off-site (such VOC contamination resulting from activities prior to the Closing
Date, the “Cross Plains Contamination”). As a result of the Cross Plains
Contamination, Capitol USA has caused a Release Notification Form to be filed
with the Georgia Department of Natural Resources, Environmental Protection
Division (“GEPD”). Capitol USA has requested that GEPD allow the Cross Plains
Site to have a remedial status of Monitor Only (“Monitor Only Status”).
Additionally, Capitol USA has requested and received quotes for active
remediation of the Cross Plains Contamination from (i) Arcadis Geraghty &
Miller, Inc. (“Arcadis”) (the “Arcadis Quote”), (ii) MACTEC Engineering and
Consulting, Inc. (“MACTEC”) (the “MACTEC Quote”), and (iii) S&ME, Inc. (“S&ME”)
(the “S&ME Quote”). Copies of the Arcadis Quote, the MACTEC Quote and the S&ME
Quote have been provided by Halex to Roberts Group. The Arcadis Quote, the
MACTEC Quote and the S&ME Quote have all been prepared due to the possibility
that the GEPD will not grant Monitor Only Status with respect to the Cross
Plains Site.

 

(a) The Parties acknowledge that the Roberts Indemnified Parties may seek to
expedite the investigation and response to the Cross Plains Contamination after
the Closing Date in accordance with Environmental Laws, including the regulatory
and policy requirements of the GEPD or any successor to GEPD.

 

(b) Subject to and in compliance with the provisions of Article X of this
Agreement, Halex hereby covenants and agrees to indemnify, defend and hold the
Roberts Indemnified Parties harmless from any Loss suffered or incurred by any
Roberts Indemnified Parties as a result of, or with respect to, or arising out
of, the Cross Plains Contamination.

 

8.14 Employee Matters.

 

(a) Roberts agrees to offer employment to the Capitol Adhesives Employees listed
on Schedule 8.14(a) (the “Capitol Adhesives Continuing Employees”) effective as
of the day after the Closing Date. With respect to periods on or prior to the
Closing Date, Halex shall pay all

 

-44-



--------------------------------------------------------------------------------

obligations relating to the Capitol Adhesives Continuing Employees, except for
accrued vacation. Roberts agrees to carry over all accrued vacation for the
Capitol Adhesives Continuing Employees. Notwithstanding anything herein to the
contrary, Roberts shall not be obligated to retain any Capitol Adhesives
Continuing Employee for any specified period of time after the Closing. Nothing
contained herein shall confer upon any Capitol Adhesives Continuing Employee any
right with respect to continuance of employment by Roberts, nor shall anything
herein interfere with the right of Roberts to terminate the employment of any
Capitol Adhesives Continuing Employee at any time, with or without cause. No
provision of this Agreement shall create any third party beneficiary rights in
any Capitol Adhesives Continuing Employee, any beneficiary or dependents
thereof, or any collective bargaining representative thereof, with respect to
the compensation, terms and conditions of employment and benefits that may be
provided to any Capitol Adhesives Continuing Employee by Roberts or under any
benefit plan which Roberts may maintain, or otherwise.

 

(b) Neither Roberts nor any of its Affiliates shall adopt, become a sponsoring
employer of, or have any obligations under or with respect to the Capitol
Adhesives Employee Plans, and Halex shall be solely responsible for any and all
liabilities which have arisen or may arise under or in connection with any
Capitol Adhesives Employee Plan (including liabilities arising from income or
excise tax assessments, participant benefit claims, fiduciary conduct, or under
Title IV of ERISA) and Halex shall be solely responsible for any and all
liabilities relating to or arising out of Halex’s decisions or actions regarding
employment of any Capitol Adhesives Continuing Employee by Halex on or before
the Closing Date.

 

(c) Roberts and its Affiliates shall be solely responsible for any and all
liabilities relating to or arising out of the decisions or actions of Roberts in
deciding to offer or not to offer employment to any employees of Halex under
this Section 8.14, and the terms and conditions of such offers; and Roberts
shall be solely responsible for any and all liabilities relating to or arising
out of the employment, terms and conditions of employment, and termination of
employment, of any employees of Roberts and its Affiliates, including any
Capitol Adhesives Continuing Employee from and after the Closing Date.

 

(d) Without limiting the generality of the foregoing provisions of this Section
8.14, Halex shall remain solely responsible for all severance benefits and other
liabilities or obligations relating to or arising out of the termination or
alleged termination of employment with Halex of any employee of Halex or its
Affiliates who does not become a Capitol Adhesives Continuing Employee, whether
arising under a severance plan of Halex or its Affiliates, an agreement with an
individual employee, or applicable Law. Notwithstanding anything contained in
this Agreement to the contrary, Roberts and its Affiliates shall be solely
responsible for all severance benefits and other liabilities and obligations
relating to or arising out of the termination or alleged termination of
employment with Roberts or its Affiliates of any Capitol Adhesives Continuing
Employee from and after the Closing Date or of any other person employed by
Roberts or its Affiliates before or after the Closing Date.

 

(e) For any Capitol Adhesives Business sales agent whose services will be
discontinued in connection with the Closing, the Parties agree to pay their
respective portion of any commission owed to such sales agent from the date of
the effective termination until the expiration of such sales agent’s agreement
pro rata based on the portion of such commission that is related to such Party’s
line of business.

 

-45-



--------------------------------------------------------------------------------

8.15 Intentionally Omitted.

 

8.16 Permits, Leases and Contracts; Third Party Consents.

 

(a) Halex will use its commercially reasonable best efforts to obtain the
assignment of all Halex Assigned Contracts, Capitol Adhesives Real Property
Leases, Halex Personal Property Leases and Capitol Adhesives Permits
(collectively, the “Capitol Adhesives Designated Contracts”) that may be
necessary or that may be reasonably requested by Roberts to consummate the
transactions contemplated by this Agreement.

 

(b) Roberts will use its commercially reasonable best efforts to obtain the
assignment of all Roberts Assigned Contracts (collectively, the “Roberts
Designated Contracts”) that may be necessary or that may be reasonably requested
by Halex to consummate the transactions contemplated by this Agreement.

 

(c) Notwithstanding anything herein to the contrary, the Parties hereto
acknowledge and agree that if, Roberts agrees, Halex will not assign to Roberts
any Capitol Adhesives Designated Contract that by its terms requires, prior to
such assignment, the consent of any other contracting party thereto, unless such
consent has been obtained. With respect to each such Capitol Adhesives
Designated Contract, after the Closing Date, Halex shall continue to deal with
the other party(ies) to such Capitol Adhesives Designated Contract as the prime
contracting party, and Halex shall use its commercially reasonable best efforts
to obtain the consent of all required parties to the assignment of such Capitol
Adhesives Designated Contract. Such Capitol Adhesives Designated Contract shall
be promptly assigned by Halex to Roberts after receipt of such consent after the
Closing Date.

 

(d) Notwithstanding anything herein to the contrary, the Parties hereto
acknowledge and agree that if, Halex agrees, Roberts will not assign to Halex
any Roberts Designated Contract that by its terms requires, prior to such
assignment, the consent of any other contracting party thereto, unless such
consent has been obtained. With respect to each such Roberts Designated
Contract, after the Closing Date, Roberts shall continue to deal with the other
party(ies) to such Roberts Designated Contract as the prime contracting party,
and Roberts shall use its commercially reasonable best efforts to obtain the
consent of all required parties to the assignment of such Roberts Designated
Contract. Such Roberts Designated Contract shall be promptly assigned by Roberts
to Halex after receipt of such consent after the Closing Date.

 

8.17 Intentionally Omitted.

 

8.18 Names; No Conduct of Business; Nonsolicitation.

 

(a) For a period of five (5) years after the Closing, Halex and its Affiliates
will not, directly or indirectly, interfere with, disrupt or attempt to disrupt
the relationship, contractual or otherwise, between Robert Group and any Capitol
Adhesives Business customer or supplier, or prospective Capitol Adhesives
Business customer or supplier, including without limitation, any such customer
or supplier of Roberts Group prior to the date hereof. For a period of five (5)

 

-46-



--------------------------------------------------------------------------------

years after the Closing Date, Halex and any Affiliate of Halex further agree not
to be engaged, directly or indirectly, in any way in a business competitive with
the Capitol Adhesives Business, except that Halex will perform such actions
necessary to perform its obligations or exercise any of its rights under the
Transaction Documents to which it is a party.

 

(b) In addition, to protect Roberts Group against any efforts by Halex or its
Affiliates to cause employees of Roberts Group (including without limitation any
Capitol Adhesives Continuing Employee) to terminate their employment, Halex and
its Affiliates agree, for a period of five (5) years after the Closing Date, not
to directly or indirectly (i) induce, encourage or otherwise solicit any
employee, independent contractor, consultant or business partner of Roberts
(including without limitation any employee, independent contractor, consultant
or business partner of Halex immediately prior to the consummation of the
transactions hereunder) to terminate his, her or its employment relationship,
contract, consulting relationship or partnership arrangement with Roberts or to
accept any other employment or position, or (ii) assist any other entity in
hiring any such employee, independent contractor, consultant or business
partner.

 

(c) For a period of five (5) years after the Closing, Roberts and its Affiliates
will not, directly or indirectly, interfere with, disrupt or attempt to disrupt
the relationship, contractual or otherwise, between Halex and any Roberts Tape
Business customer or supplier, or prospective Roberts Tape Business customer or
supplier, including without limitation, any such customer or supplier of Halex
prior to the date hereof. For a period of five (5) years after the Closing Date,
Roberts and any Affiliate of Roberts agree not to be engaged, directly or
indirectly, in any way in a business competitive with the Roberts Tape Business,
except that Roberts will perform such actions necessary to perform its
obligations or exercise any of its rights under the Transaction Documents to
which it is a party.

 

(d) In addition, to protect Halex against any efforts by Roberts and its
Affiliates to cause employees of Halex (including without limitation any
continuing employee of Halex) to terminate their employment, Roberts and its
Affiliates agree, for a period of five (5) years after the Closing Date, not to
directly or indirectly (i) induce, encourage or otherwise solicit any employee,
independent contractor, consultant or business partner of Halex (including
without limitation any employee, independent contractor, consultant or business
partner of Roberts immediately prior to the consummation of the transactions
hereunder) to terminate his, her or its employment relationship, contract,
consulting relationship or partnership arrangement with Halex or to accept any
other employment or position, or (ii) assist any other entity in hiring any such
employee, independent contractor, consultant or business partner.

 

8.19 Intentionally Omitted.

 

8.20 Intentionally Omitted.

 

8.21 License and Supply Agreement. The Parties and certain Affiliates shall
enter a License and Supply Agreement, in the form attached hereto as Exhibit C
(the “License and Supply Agreement”).

 

8.22 Purchase of Metal Trim. The parties shall enter into a separate agreement
in the form attached hereto as Exhibit B (the “Metal Trim Bill of Sale”) whereby
Roberts shall agree to purchase Halex’s owned inventory of metal trim, vinyl
trim, rubber trim and cove base at Halex’s cost, estimated to be approximately
$315,000.00.

 

-47-



--------------------------------------------------------------------------------

8.23 Inventory Buy Back. Halex agrees to buy back all Capitol Adhesives
Inventory that is obsolete and not salable and is not sold by Roberts on or
before December 15, 2005, at the prices set forth on Schedule 8.23 (the “Buy
Back Amount”); provided, that Halex shall have no obligation to buy back any
inventory described in or sold under Section 8.22 or the Metal Trim Bill of
Sale. Each of Halex and Roberts shall have the right to elect to offset any
amounts due and payable to Roberts pursuant to this Section 8.23 against an
equal amount due and payable under the Roberts Note.

 

8.24 Capitol Adhesives Website. Halex agrees to use its commercially reasonably
best efforts to update and maintain the Capitol USA website at
www.capitolusa.com consistent with such website’s current content, design and
quality until such time as Roberts Group can begin to maintain a similar site on
its own. Notwithstanding anything to the contrary in this Agreement or
otherwise, the Parties hereto acknowledge that Halex shall continue to own such
Capitol USA website and that this Agreement does not require Halex to grant any
rights or licenses with respect to such website other than what is expressly set
forth in this Section 8.24.

 

8.25 QEP Guaranty. QEP hereby irrevocably and unconditionally guarantees any and
all obligations of Roberts Group under this Agreement and each of the
Transaction Documents, subject to any and all rights and defenses that Roberts
Group has or may have hereafter under the terms of this Agreement.

 

ARTICLE IX

CLOSING CONDITIONS

 

9.1 Conditions to Each Party’s Obligation. The obligations of Halex and Roberts
to consummate the closing of the transactions contemplated by this Agreement are
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:

 

(a) No Injunctions; Orders. No preliminary or permanent injunction or other
order shall have been issued by any Governmental Entity nor shall any Law or
executive order be promulgated or enacted by any Governmental Entity that
prevents the consummation of the transactions contemplated by this Agreement.

 

(b) Approvals. All authorizations, consents, orders or approvals of, or
declarations or filings with, or expiration of waiting periods imposed by, any
Governmental Entity necessary for the consummation of the transactions
contemplated by this Agreement will have been filed, occurred or been obtained,
including consents or approvals, if any, required under the HSR Act.

 

9.2 Conditions to Halex’s Obligations. The obligations of Halex to consummate
the closing of the transactions contemplated hereby are subject to the
satisfaction or waiver on or prior to the Closing Date, of each of the following
conditions:

 

(a) Representations and Warranties True. The representations and warranties of
Roberts Group will be true and correct in all material respects as of the
Closing Date as though such representations and warranties were made at and as
of such date.

 

-48-



--------------------------------------------------------------------------------

(b) Performance. Roberts Group will have performed and complied with, in all
material respects, all agreements, obligations and conditions required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) Required Consents. Roberts Group shall have obtained, on terms satisfactory
to Halex, all third party consents required as a result of the transactions
contemplated hereby under any agreement to which Roberts is a party.

 

(d) Roberts Closing Documents. Roberts Group shall have delivered to Halex the
following documents:

 

(i) a certificate (dated not more than five (5) calendar days prior to the
Closing) as to the good standing of Roberts Group in its jurisdiction of
incorporation; provided, that if the certificate is dated more than five (5)
calendar days prior to the Closing, but not more than fifteen (15) calendar days
prior to the Closing, such certificate is acceptable along with evidence (from a
reputable filing service) of the good standing of Roberts Group as of the
Closing Date;

 

(ii) a certificate of Roberts Group’s President and Secretary dated as of the
Closing Date expressly certifying that (1) Roberts Group has obtained, on terms
satisfactory to Halex, all third party consents and approvals required as a
result of the transactions contemplated hereby (2) all Representations and
Warranties made by Roberts Group under this Agreement are true and complete in
all material respects, and (3) Roberts Group has complied in all material
respects with the covenants, obligations and conditions required by this
Agreement to be performed or complied with by it prior to and at the Closing
Date;

 

(iii) a certificate dated as of the Closing Date from Roberts Group, signed by
the Secretary thereof and in form and substance reasonably satisfactory to Halex
certifying (A) that resolutions in the form attached to the certificate have
been duly adopted by Roberts Group’s board of directors, authorizing the
execution of the Transaction Documents to which it is a party, (B) the names and
incumbency of its officers who are empowered to execute the foregoing documents
for and on behalf of Roberts Group, and (C) the attached copies of the Articles
of Incorporation and bylaws of Roberts Group are complete and correct;

 

(iv) the Roberts Note;

 

(v) the Transition Services Agreement;

 

(vi) the Bills of Sale;

 

(vii) the Assignment and Assumption Agreements;

 

(viii) the Metal Trim Bill of Sale;

 

(ix) the License and Supply Agreement;

 

(x) the Assignment, Assumption and Consent Agreement; and

 

-49-



--------------------------------------------------------------------------------

(xi) evidence reasonably satisfactory to Roberts Group that all Encumbrances
have been released in full.

 

(e) No Material Adverse Change. Since January 1, 2005, there shall have been no
material adverse change in the condition, financial or otherwise, related to the
Roberts Tape Business.

 

Any condition set forth in this Section 9.2 may be waived by Halex if Halex
executes a writing so stating at or prior to the Closing.

 

9.3 Conditions to Roberts’ Obligations. The obligations of Roberts Group to
consummate the closing of the transactions contemplated hereby are subject to
the satisfaction or waiver, on or prior to the Closing Date, of each of the
following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
Halex will be true and correct in all material respects as of the Closing Date
as though such representations and warranties were made at and as of such date.

 

(b) Performance. Halex will have performed and complied with, in all material
respects, all agreements, obligations and conditions required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.

 

(c) Required Consents. Halex shall have obtained, on terms satisfactory to
Roberts Group, all third party consents required as a result of the transactions
contemplated hereby under any agreement to which Halex is a party, including,
without limitation, all consents of lessors under the Capitol Adhesives Real
Property Leases and all consents under the Capitol Adhesives Permits.

 

(d) Halex’s Closing Documents. Halex shall, or shall cause each appropriate
party to, deliver to Roberts Group the following documents (duly executed as
appropriate):

 

(i) a certificate (dated not more than five (5) calendar days prior to the
Closing), as to the good standing of Halex in its jurisdiction of incorporation;
; provided, that if the certificate is dated more than five (5) calendar days
prior to the Closing, but not more than fifteen (15) calendar days prior to the
Closing, such certificate is acceptable along with evidence (from a reputable
filing service) of the good standing of Halex as of the Closing Date;

 

(ii) a certificate of Halex’s secretary and chief executive officers dated as of
the Closing Date expressly certifying that (1) Halex has obtained, on terms
satisfactory to Roberts, all third party consents and approvals required as a
result of the transactions contemplated hereby (2) all Representations and
Warranties made by Halex under this Agreement are true and complete in all
material respects, and (3) Halex has complied in all material respects with the
covenants, obligations and conditions required by this Agreement to be performed
or complied with by it prior to and at the Closing Date;

 

(iii) a certificate dated as of the Closing Date from Halex, signed by the
Secretary thereof and in form and substance reasonably satisfactory to Roberts
Group certifying (A) that resolutions in the form attached to the certificate
have been duly adopted by Halex’s

 

-50-



--------------------------------------------------------------------------------

board of directors, authorizing the execution of the Transaction Documents to
which it is a party, (B) the names and incumbency of its officers who are
empowered to execute the foregoing documents for and on behalf of Halex, and (C)
that the attached copies of the Articles of Incorporation of Halex and Bylaws of
Halex are complete and correct;

 

(iv) the Transition Services Agreement;

 

(v) the Bills of Sale;

 

(vi) the Assignment and Assumption Agreements;

 

(vii) the Patent Assignments;

 

(viii) the Trademark Assignments;

 

(ix) the Metal Trim Bill of Sale;

 

(x) the License and Supply Agreement;

 

(xi) the Assignment, Assumption and Consent Agreement; and

 

(xii) evidence reasonably satisfactory to Roberts Group that all Encumbrances
have been released in full; and

 

(xiii) evidence reasonably satisfactory to Roberts Group that Halex has paid or
made arrangements to pay or otherwise satisfy all of Halex’s payroll obligations
(excluding accrued vacation) with respect to periods on or prior to the Closing
Date that are not the responsibility of Roberts hereunder.

 

(e) No Material Adverse Change. Since January 1, 2005, there shall have been no
material adverse change in the condition, financial or otherwise, related to the
Capitol Adhesives Business.

 

Any condition set forth in this Section 9.3 may be waived by Roberts if Roberts
executes a writing so stating at or prior to the Closing.

 

ARTICLE X

POST-CLOSING INDEMNIFICATION

 

10.1 Remedies.

 

(a) Subject to the terms of this Article X, from and after the Closing Date,
Halex shall indemnify, defend and hold harmless Roberts from and against any and
all claims, losses, liabilities, damages, costs (including court costs, expert
costs, environmental remediation, monitoring, investigation and testing costs)
and expenses (including reasonable attorneys’, environmental consultants’,
experts’ and accountants’ fees, but excluding punitive damages unless such
punitive damages are paid to a third party after a determination by a court of
competent jurisdiction in a final, non-appealable judgment) (a “Loss”) suffered
or incurred by Roberts, its

 

-51-



--------------------------------------------------------------------------------

respective successors and assigns, and its respective directors, officers,
employees, consultants and agents (collectively, the “Roberts Indemnified
Parties”), as a result of, or with respect to, (i) the breach of any
representation or warranty of Halex set forth in Article V of this Agreement;
(ii) any breach of or noncompliance by Halex of any covenant or agreement
contained in this Agreement; (iii) any Environmental Claim relating to the
operation of the Capitol Adhesives Business by Halex or Capitol USA prior to the
Closing; (iv) any Roberts Excluded Liability; (v) any personal injury or
property damage resulting from the ownership, possession or use of any product
sold or manufactured in connection with the Capitol Adhesives Business at any
time; and (vi) any fees (including costs and expenses) or commissions to any
broker, finder or agent engaged by Halex, whether or not disclosed pursuant to
Section 5.20.

 

(b) From and after the Closing Date, Roberts shall indemnify, defend and hold
harmless Halex from and against any and all Losses suffered or incurred by Halex
or any of its directors, officials or their respective heirs, executors,
administrators or their or its successors and assigns (collectively, the “Halex
Indemnified Parties”) as a result of, or with respect to, (i) the breach of any
representation or warranty of Roberts set forth in Article VI of this Agreement;
(ii) the breach of any representation or warranty of QEP set forth in Article
VII of this Agreement, (iii) any breach of or noncompliance by Roberts of any
covenant or agreement contained in this Agreement; (iv) any Environmental Claim
relating to the operation of the Roberts Tape Business by Roberts Group prior to
the Closing; (v) any Halex Excluded Liability; (vi) any personal injury or
property damage resulting from the ownership, possession or use of any product
sold or manufactured in connection with the Roberts Tape Business at any time;
and (vii) any fees (including costs and expenses) or commissions to any broker,
finder or agent engaged by Roberts Group, whether or not disclosed pursuant to
Section 6.20.

 

10.2 Survival. This Article X shall survive any termination of this Agreement.
The representations and warranties shall remain in effect until eighteen (18)
months following the Closing Date, except that (i) the representations and
warranties set forth in Section 5.11 (Employee Benefit Plans) shall survive
until expiration of the applicable statute of limitations period, (ii) the
representations and warranties set forth in Section 5.17 (Environmental) shall
survive until five (5) years after the Closing Date or the expiration of the
statute of limitations relating to any applicable Environmental Laws, whichever
is later, (iii) Section 5.1, Section 6.1, and Section 7.1 (Organization), and
Section 5.3, Section 6.3 and Section 7.3 (Authorization), Section 5.4, Section
6.4 and Section 7.4 (No Violations; Default) and Section 5.7 and Section 6.7
(Title to Property; Encumbrances) shall survive without limitation, (iv) the
indemnification obligations contained in Section 10.1(a)(iii) and Section
10.1(b)(iv) with respect to any Environmental Claims (except any claims pursuant
to Section 8.13) shall survive five (5) years after the Closing Date or the
expiration of the statute of limitations relating to any applicable
Environmental Laws, whichever is later, (v) the indemnification obligations
contained in Section 10.1(a)(iv), Section 10.1(a)(v), Section 10.1(a)(vi), and
Section 10.1(b)(ii), Section 10.1(b)(v), Section 10.1(b)(vi), and Section
10.1(b)(vii) shall survive indefinitely, and (vi) the indemnification
obligations contained in Section 8.13 shall expire and no longer be enforceable
in any way upon the receipt of both: (a) a letter from the GEPD stating that no
further Remedial Action with respect to the Cross Plains Site is required (a “No
Further Action Letter”) and (b) an Environmental Investigation Report as
described in Schedule 10.2 to this Agreement. The rights to indemnification set
forth in this Agreement based on the representations, warranties, covenants and
obligations set forth herein shall not be affected by any investigation
conducted

 

-52-



--------------------------------------------------------------------------------

with respect to, or any knowledge acquired (or capable of being acquired) at any
time with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or obligation. Any matter as to which a Claim
has been asserted by notice pursuant to Section 10.4 received prior to
expiration of the applicable indemnification period set forth in this paragraph
that is pending or unresolved at the end of any such period shall continue to be
covered by this Article X notwithstanding any applicable statute of limitations
(which the Parties hereby waive) until such matter is finally terminated or
otherwise resolved by the Parties or by a court of competent jurisdiction and
any amounts payable hereunder are finally determined and paid.

 

10.3 Indemnification Limitations. Notwithstanding any other provision of this
Agreement:

 

(a) The Roberts Indemnified Parties shall be entitled to indemnification under
this Article X only after the Roberts Indemnified Parties incur aggregate Losses
in excess of $25,000.00 (the “Deductible”), after which the Roberts Indemnified
Parties shall be entitled to indemnification for the full amount of such Losses
in excess of such initial Deductible. Notwithstanding anything to the contrary
herein, the limitation in the immediately preceding sentence shall not apply to
Claims (i) in respect of the breach by Halex of any of the representations and
warranties set forth in Section 5.1 (Organization), Section 5.3 (Authorization),
Section 5.4 (No Violations; Default) and Section 5.7 (Title to Property;
Encumbrances), Section 5.11 (Employee Benefit Plans), and Section 5.17
(Environmental), Section 7.1 (Organization), Section 7.2 (Authorization),
Section 7.3 (No Violations; Default), (ii) based on Section 8.13, Section 8.14,
Section 10.1(a)(iii), Section 10.1(a)(iv), Section 10.1(a)(v), or Section
10.1(a)(vii) or (iii) based on fraud or intentional misrepresentation of Halex.

 

(b) The Halex Indemnified Parties shall be entitled to indemnification under
this Article X only after the Halex Indemnified Parties incur aggregate Losses
in excess of the Deductible, after which the Halex Indemnified Parties shall be
entitled to indemnification for the full amount of such Losses in excess of such
initial Deductible. Notwithstanding anything to the contrary herein, the
limitation in the immediately preceding sentence shall not apply to Claims (i)
in respect of the breach by Roberts of any of the representations and warranties
set forth in Section 6.1 and Section 7.1 (Organization), Section 6.3 and Section
7.3 (Authorization), Section 6.4 and Section 7.4 (No Violations; Default) and
Section 6.7 (Title to Property; Encumbrances), (ii) based on Section
10.1(b)(ii), Section 10.1(b)(iii), Section 10.1(b)(iv), or Section 10.1(b)(vi)
or (iii) based on fraud or intentional misrepresentation of Roberts.

 

(c) Halex’s aggregate indemnification obligation under Section 10.1(a), and not
including its indemnification obligations under Section 8.13, shall never exceed
$5,000,000.00.

 

(d) Roberts’ aggregate indemnification obligation under Section 10.1(b) shall
never exceed $1,500,000.00.

 

10.4 Notice of Claim. Any party entitled to assert a Claim under this Article X
(the “Indemnified Party”) shall notify the other party (the “Indemnifying
Party”) in writing within twenty (20) days of becoming aware of such Claim (a
“Claim”), specifying in reasonable detail the nature of the Loss, and, if known,
the dollar amount of the liability arising therefrom (an “Indemnification
Notice”).

 

-53-



--------------------------------------------------------------------------------

10.5 Procedure.

 

(a) If, after the delivery of any Indemnification Notice, the Indemnifying Party
does not give written notice to the Indemnified Party disputing such Claim (a
“Counter Indemnification Notice”) within thirty (30) days after delivery of the
Indemnification Notice, then the Claim and the dollar amount of the Claim, if
any, set forth in the Indemnification Notice shall be deemed accepted by the
Indemnifying Party and such dollar amount, if any, shall be deemed conclusive
for purposes of this Agreement. If after such thirty (30)-day period the
Indemnifying Party has failed to deliver a Counter Indemnification Notice, then
the Indemnifying Party shall pay to the Indemnified Party the dollar amount of
such Claim within ten (10) days after the later of (i) the expiration of such
thirty (30)-day period and (ii) the date the Indemnified Party delivers written
notice of the dollar amount of such Claim (such later date, the “Payment Date”),
along with reasonable support for such dollar amount.

 

(b) If a Counter Indemnification Notice is given with respect to a Claim,
Roberts and Halex shall use their commercially reasonable best efforts to
resolve such Claim and agree upon a dollar amount, if any, applicable to such
Claim. If Roberts and Halex cannot resolve such Claim within thirty (30) days
after delivery of the Counter Indemnification Notice, then the Claim may be
submitted to a court of competent jurisdiction in accordance with Section 11.8.
After a final decision in favor of the Indemnified Party has been rendered by a
court to enforce an award with respect to the amount of such Claim, then the
Indemnifying Party shall pay to the Indemnified Party the full dollar amount of
such Claim within ten (10) days of such final decision.

 

10.6 Defense. In the event any person or entity not a party to this Agreement
shall make a demand or claim, file or threaten to file or continue any lawsuit,
which demand, claim or lawsuit may result in liability to an Indemnified Party
in respect of matters embraced by the indemnity under this Agreement, then the
Indemnified Party shall promptly notify the Indemnifying Party of the demand,
claim or lawsuit. Within fifteen (15) days after delivery of the Indemnification
Notice to the Indemnifying Party of such demand, claim or lawsuit, except as
provided in the next sentence, the Indemnifying Party shall have the option, at
its sole cost and expense, to retain counsel for the Indemnified Party to defend
any such demand, claim or lawsuit, provided that counsel who shall conduct the
defense of such demand, claim or lawsuit shall be approved by the Indemnified
Party whose approval shall not unreasonably be withheld or delayed. The
Indemnified Party shall have the right, at its own expense, to participate in
the defense of any suit, action or proceeding brought against it with respect to
which indemnification may be sought hereunder; provided, however, if (i) the
named Parties to any such proceeding (including any impleaded Parties) include
both the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them (other than differing interests associated with
an Indemnifying Party’s obligation to indemnify), or (ii) the employment of
counsel by such Indemnified Party has been authorized in writing by the
Indemnifying Party, or (iii) the Indemnifying Party has not in fact employed
counsel to assume the defense of such action within fifteen (15) days after
delivery of the Indemnification Notice; then, the Indemnified Party shall have
the right to retain its own counsel at the sole cost and expense of the
Indemnifying Party, which costs and expenses shall be paid by the Indemnifying
Party on a current basis. No Indemnifying Party, in the defense of any such
demand, claim or lawsuit, shall consent to entry

 

-54-



--------------------------------------------------------------------------------

of any judgment or enter into any settlement without the consent of the
Indemnified Party. In the event that the Indemnifying Party shall fail to
respond within 15 days after delivery of the Indemnification Notice, the
Indemnified Party may retain counsel and conduct the defense of such demand,
claim or lawsuit, as it may in its sole discretion deem proper, at the sole cost
and expense of the Indemnifying Party, which costs and expenses shall be paid by
the Indemnifying Party on a current basis. Failure to provide an Indemnification
Notice shall not limit the rights of any party to indemnification, except to the
extent that the Indemnifying Party is actually prejudiced thereby.

 

10.7 Insurance; Tax; Certain Receivables. Any amounts paid by the Indemnifying
Party to or on behalf of an Indemnified Party pursuant to this Article X will be
adjusted as follows:

 

(a) If the Indemnified Party actually recovers insurance proceeds directly
resulting from the Loss under any Claim, the amounts payable by the Indemnifying
Party shall be reduced by the amount of such insurance recovery actually
received (less the costs of obtaining such recovery).

 

(b) If an Indemnified Party is liable for any additional Taxes as a result of
the payments made pursuant to this Article X, the Indemnifying Party will pay to
the Indemnified Party in addition to such amounts, within 10 days of being
notified by the Indemnified Party of the payment of such liability (i) an amount
equal to such additional Taxes (the “Tax Reimbursement Amount”) plus (ii) any
additional amounts required to pay additional Taxes imposed with respect to the
Tax Reimbursement Amount and with respect to amounts payable under this clause
(ii), with the result that the Indemnified Party will have received from the
Indemnifying Party, net of the payment of Taxes, an amount equal to the full
dollar amount of the Claim.

 

(c) Any Loss for which indemnification is provided under this Agreement shall be
reduced by any actual Tax Benefit arising from the payment of the Claim that
gave rise to the party making an indemnity payment. If an Indemnified Party
realizes any such Tax Benefit, then such Indemnified Party shall pay an amount
to the Indemnifying Party equal to the Tax Benefit realized, provided that in
the event an amount payable by the Indemnified Party is reduced by the amount of
such Tax Benefit and there is a disallowance of such Tax Benefit by a taxing
authority (based upon a reasonable and good faith determination by the
Indemnified Party) such that the Indemnified Party is not entitled to all or any
portion of such Tax Benefit, then the Indemnifying Party shall pay to the
Indemnified Party the amount of the Tax Benefit that was disallowed. The payment
of any out-of-pocket costs of any contest or proceeding with respect to a Tax
Benefit shall be deemed to reduce such Tax Benefit.

 

(d) A Tax Benefit will be considered to be realized for purposes of Section
10.7(c) on (A) the date on which the Tax Benefit is received as a refund of
Taxes, or (B) to the extent that the Tax Benefit is not received as a refund of
Taxes but rather is claimed as an item that reduces liability for Taxes (on a
with and without basis), the due date (including extensions) of the Tax Return
that reflects such change in liability for Taxes. Notwithstanding anything
herein to the contrary, the Indemnified Party shall determine whether, for
purposes of Section 10.7(d), a Tax Benefit is available to the Indemnified Party
in respect of the relevant indemnifiable Claim; provided that such determination
shall be reasonable and shall be made in good faith. The

 

-55-



--------------------------------------------------------------------------------

Indemnifying Party shall have the opportunity to reasonably review the
Indemnified Party’s calculation of the Tax Benefit realized (including a
calculation pursuant to which it is determined that there is no Tax Benefit
available to the Indemnified Party), provided that such review shall in no event
relate to the Indemnified Party’s determination of how to report any items on
its Tax Return. The Indemnifying Party’s review of the Indemnified Party’s
calculation may include review of relevant parts of the Indemnified Party’s Tax
Return.

 

10.8 Setoff. Upon notice to Halex specifying in reasonable detail the basis
therefor, Roberts may set off any amount to which it may be entitled from Halex
under this Article X against an equal amount otherwise payable under the Roberts
Note. The exercise of such setoff right by Roberts in good faith, whether or not
ultimately determined to be justified, will not constitute an event of default
under the Roberts Note. Neither the exercise of nor the failure to exercise such
right of setoff will constitute an election of remedies or limit Roberts in any
manner in the enforcement of any other remedies that may be available to it.
Upon notice to Roberts specifying in reasonable detail the basis therefor, Halex
may set off any amount which it may owe to Roberts under this Article X against
an equal amount then due and payable (within 30 days) to it under the Roberts
Note. The exercise of such setoff right by Halex in good faith, whether or not
ultimately determined to be justified, will not constitute an event of default
under or a breach of this Agreement.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Amendment. This Agreement may be amended by Roberts and Halex by an
instrument in writing signed by, or on behalf of, each of them.

 

11.2 Entire Agreement. This Agreement (including the Schedules and Exhibits)
constitutes the sole understanding of the Parties with respect to the subject
matter hereof.

 

11.3 Parties Bound by Agreement; Successors and Assigns. The terms, conditions
and obligations of this Agreement shall inure to the benefit of and be binding
upon the Parties hereto and the respective successors and assigns thereof.
Without the prior written consent of each Party hereto, no Party hereto may
assign its rights, duties or obligations hereunder or any part thereof to any
other Person. Roberts and Halex may assign its respective rights hereunder in
whole or in part to one or more of its respective Affiliates.

 

11.4 Counterparts. This Agreement may be executed in two or more counterparts
(including facsimile versions), each of which shall for all purposes be deemed
to be an original and all of which shall constitute the same instrument.

 

11.5 Headings. The headings of the Articles, Sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

11.6 Waiver. Any of the terms or conditions of this Agreement may be waived in
writing at any time by the party which is entitled to the benefits thereof. No
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar).

 

-56-



--------------------------------------------------------------------------------

11.7 Notices. All notices, requests, consents and other communications required
or permitted hereunder will be in writing and will be deemed given: (i) when
delivered if delivered personally (including by courier); (ii) on the third day
after mailing, if mailed, postage prepaid, by registered or certified mail
(return receipt requested); (iii) on the day after mailing if sent by a
nationally recognized overnight delivery service which maintains records of the
time, place, and recipient of delivery; or (iv) upon receipt of a confirmed
transmission, if sent by telecopy or facsimile transmission, in each case to the
Parties at the following addresses:

 

(a) if to Roberts to:

 

Roberts Capitol, Inc.

 

with a copy to:

 

Q.E.P. Co., Inc.

1081 Holland Drive

Boca Raton, FL 33487

Attn: Lewis Gould and Marc Applebaum

Facsimile No.: (561) 994-1530

 

With a copy to:

 

Holland & Knight LLP

701 Brickell Ave., Suite 3000

Miami, FL 33131

Attn: Steven Sonberg

Facsimile No.: (305) 789-7799

 

(b) if to Halex to:

 

American Capital Strategies, Ltd.

11755 Wilshire Blvd.

Los Angeles, CA 90025

Attn: Frank B. Do and Bill Bujake

Facsimile No.: (310) 806-6299

 

with a copy to:

 

American Capital Financial Services, Inc.

c/o American Capital Strategies, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, Maryland 20814

Attention: Compliance Officer

Facsimile No.: (301) 654-6714

 

-57-



--------------------------------------------------------------------------------

and

 

O’Melveny & Myers LLP

400 South Hope Street, Suite 1500

Los Angeles, California 90071

Attention: John A. Laco, Esq.

Facsimile No.: (213) 430-6407

 

or to such other person or address as a party may designate in writing.

 

11.8 Governing Law; Judicial Proceedings. This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof. ANY JUDICIAL PROCEEDING
INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT ONLY IN A
FEDERAL OR STATE COURT LOCATED IN THE STATE OF DELAWARE, COUNTY OF KENT, AND
EACH OF THE PARTIES HERETO (I) UNCONDITIONALLY ACCEPTS THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY AND (II) IRREVOCABLY WAIVES
ANY OBJECTION SUCH PARTY MAY NOW HAVE OR HEREAFTER HAS AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.

 

11.9 No Third-Party Beneficiaries. With the exception of the Parties to this
Agreement, the Roberts Indemnified Parties and the Halex Indemnified Parties,
there shall exist no right of any Person to claim a beneficial interest in this
Agreement or any rights occurring by virtue of this Agreement.

 

11.10 Including. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “included” matters shall be regarded as
non-exclusive, non-characterizing illustrations.

 

11.11 Agreements Respecting Confidentiality. Any information obtained by any
party hereto, or its officers, directors, employees, agents or representatives,
regarding the other party hereto (including, without limitation, its business,
operations and projections) in connection with the negotiation, execution and
performance of this Agreement, the consummation of the transactions contemplated
hereby, or otherwise, shall be referred to herein as “Confidential Information.”
The Parties hereto agree to keep confidential the Confidential Information;
provided, however, that such Confidential Information may be disclosed to a
representative of a party hereto for the purpose of consummating the
transactions contemplated by this Agreement (it being agreed that all such
representatives shall be informed by such party of the confidential nature of
such information). Confidential Information shall not include those portions of
the Confidential Information that a party can demonstrate (i) are or become
generally available to the public other than as a result of the disclosure by
such party or such party’s representatives in violation of this Section 11.11,
(ii) become available to a party on a nonconfidential basis from a source (other
than another party hereto or its representatives) which, to such party’s
knowledge,

 

-58-



--------------------------------------------------------------------------------

is not prohibited from disclosing such Confidential Information by a legal,
contractual or fiduciary obligation, or (iii) was in such party’s possession
prior to being furnished to such party or such party’s representatives by
another party hereto or another party’s representatives. Notwithstanding the
foregoing, no party shall be prohibited from disclosing Confidential Information
after such party has been advised by legal counsel that such party is required
by Law or legal process to disclose such Confidential Information. Should this
occur, the disclosing party shall notify the other party in writing of this fact
prior to making any such disclosure.

 

11.12 Schedules and Exhibits. Each of the Schedules and Exhibits referred to in
this Agreement are and shall be incorporated herein and made a part hereof.

 

11.13 Attorneys’ Fees. In the event of any action or proceeding by any party
arising out of or relating to this Agreement, including without limitation, for
the breach of or for any misrepresentation under this Agreement or any action or
proceeding to collect any obligation hereunder, including participation in
bankruptcy proceedings to enforce a right or claim against a party in such
proceedings, the prevailing party shall be entitled to reasonable attorneys’
fees (including experts’ fees), costs and expenses incurred in such action or
proceeding. Attorneys’ fees incurred in enforcing any judgment in respect of
this Agreement are recoverable as a separate item. The preceding sentence is
intended to be severable from the other provisions of this Agreement and to
survive any judgment and, to the maximum extent permitted by law, shall not be
deemed merged into such judgment.

 

11.14 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions be carried out as originally contemplated to the
fullest extent possible.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

-59-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

HALEX CORPORATION, a California corporation By:  

/s/ Craig Silvers

--------------------------------------------------------------------------------

Name:   Craig Silvers Title:   President ROBERTS CAPITOL, INC., a Florida
corporation By:  

/s/ Lewis Gould

--------------------------------------------------------------------------------

Name:   Lewis Gould Title:   President ROBERTS CONSOLIDATED INDUSTRIES, INC., a
Delaware corporation By:  

/s/ Lewis Gould

--------------------------------------------------------------------------------

Name:   Lewis Gould Title:   President Solely for the purposes of Article VII,
Section 8.1, Section 8.25 Q.E.P. CO., INC., a Delaware corporation By:  

/s/ Lewis Gould

--------------------------------------------------------------------------------

Name:   Lewis Gould Title:   President